18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 1 of
                                       106




  Dated: January 31, 2020.

                                                  __________________________________
                                                         H. CHRISTOPHER MOTT
                                                  UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

  IN RE:                                    §
  ROSENTHAL & WATSON, P.C.                  §   Case No. 14-10286-HCM
              Debtor.                       §   (Chapter 7)

  KANSAS CITY SOUTHERN RAILWAY              §
  COMPANY and JOSE JUAREZ                   §
      Plaintiffs                            §
  v.                                        §   Adversary No. 18-01091-HCM
  LUZ CHAVEZ, individually and as           §
  representative of the estates of          §
  RUDOLPH CHAVEZ, SR. (deceased) and        §
  RUDOLPH CHAVEZ, JR. (deceased);           §
  JOEL CHAVEZ; DARLENE CHAVEZ;              §
  ALLEN CHAVEZ; FRANCISCO CHAVEZ;           §
  and CELIA CHAVEZ                          §
      Defendants                            §
  v.                                        §
  ROSENTHAL & WATSON, P.C.                  §
      Crossdefendant.                       §

                                        OPINION
                                        U




        Here, the Court grapples with an inheritance—the latest chapter of a litigation

  odyssey that began over a decade ago in a different domain.
                                                                                       1
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 2 of
                                       106


         The saga began in 2007, when a father and son were tragically killed in a train

  accident at a South Texas railroad crossing. Surviving family members hired a law firm

  that immediately filed a wrongful death suit against the railway in state court. Just before

  trial in 2009, the law firm (without the family’s knowledge) saw fit to associate a different

  attorney who tried the case to a jury. A unanimous defense verdict was rendered by the

  jury against the family in 2009, which appeared to end the saga. Fate then intervened,

  as the family was granted a new trial against the railway based on newly discovered

  evidence.

         In 2010, the railway made a seemingly reasonable settlement offer to the

  associated trial attorney hired by the family’s law firm.        The associated attorney

  communicated the settlement offer to the family’s law firm, who relayed the settlement

  offer to one family member. The law firm obtained the disputed oral consent of one family

  member (the widow) to the railway’s settlement offer on the phone, but never discussed

  the settlement with the four other adult family members. After the associated attorney

  sent the railway a letter accepting the settlement offer for the whole family, the entire

  family denied authorizing any settlement.

         The litigation odyssey then restarted in earnest, this time with a complete role

  reversal.   In 2011, the railway sued the family to enforce the settlement, winning

  temporary success twice through summary proceedings in state trial court. This spawned

  two journeys to the Texas Court of Appeals, one journey to Texas Supreme Court, and

  three written appellate opinions. Ultimately, in 2017, the settlement enforcement suit

  against the family was reversed and remanded for trial in state court.

         Meanwhile, the lead partner of the law firm was convicted of bribing witnesses and



                                                                                             2
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 3 of
                                       106


  fabricating evidence in other railroad cases, resulting in a 20-year federal prison

  sentence. This twist in the voyage led the law firm to close operations and file Chapter 7

  bankruptcy. The bankruptcy trustee then attempted to collect the law firm’s expenses

  owed by the family out of the still disputed settlement with the railway, by removing the

  settlement enforcement suit from the domain of the state court to this Court.

         Now, through this Opinion, the Court will deal with the inherited chapter of this

  litigation odyssey.




                                                                                          3
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 4 of
                                       106


                                             UTABLE OF CONTENTS

     I. INTRODUCTION .................................................................................................. 5
        A. Adversary Proceeding Trial/Parties ................................................................. 5
         B. Jurisdiction/Opinion ......................................................................................... 5
     II. PROCEDURAL BACKGROUND—ADVERSARY PROCEEDING ....................... 6
     III. FINDINGS OF FACT ............................................................................................ 8
         A. Trial and Exhibits............................................................................................. 8
         B. Parties, Witnesses, Roles, and Credibility ....................................................... 9
         C. Chronology of Events .................................................................................... 17
         D. Specific Subject Matters ................................................................................ 41
     IV. CONCLUSIONS OF LAW .................................................................................. 48
         A. Enforcement of Settlement/Breach of Contract ............................................. 48
         B. Breach of Fiduciary Duty ............................................................................... 73
         C. Barratry ......................................................................................................... 87
         D. Trustee’s Other Counterclaims...................................................................... 94
     V. FINAL CONCLUSION ...................................................................................... 106




                                                                                                                               4
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 5 of
                                       106


                                                I.
                                          INTRODUCTION

        A. Adversary Proceeding Trial/Parties
          U                                           U




              On December 2, 3, 4, and 19, 2019, the Court conducted a trial in this adversary

  proceeding. This adversary proceeding is a severed state court suit that originated in the

  406th District Court of Webb County, Texas, cause no. 2017-CVA-002223-D4, which was

  removed to this Court.

              The parties to this adversary proceeding are as follows: Kansas City Southern

  Railway Company and Jose Juarez (collectively “ KCSR ”); Luz Chavez, individually, and
                                                          U    U




  as representative of the estates of Rudolph Chavez, Sr. (deceased) and Rudolph Chavez,

  Jr. (deceased), Joel Chavez, Darlene Chavez, Allen Chavez, Francisco Chavez, and

  Celia Chavez (collectively “ Chavez Family ”); and the bankruptcy estate of Rosenthal &
                                  U               U




  Watson, P.C. (“ R&W ”), acting through Mr. Ron Satija, in his capacity as Chapter 7 trustee
                      U    U




  (“ Trustee ”).
    U             U




        B. Jurisdiction/Opinion
              U




              This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §

  1334(b). This adversary proceeding arises in and relates to a bankruptcy case referred

  to this Court by the U.S. District Court through the Standing Order of Reference entered

  in this District under 28 U.S.C. § 157(a). Both “core” proceedings under 28 U.S.C. §

  157(b)(2) and “related to” proceedings under 28 U.S.C. § 157(c)(1) are involved in this

  adversary proceeding. The parties have expressly consented to entry of a final judgment

  by this Court under 28 U.S.C. § 157(c)(2). As a result, this Court has the jurisdiction and

  authority to enter a final judgment in this adversary proceeding.



                                                                                              5
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 6 of
                                       106


            This Opinion constitutes the Court’s findings of fact and conclusions of law in this

  adversary proceeding, in accordance with Rule 52(a)(1) of the Federal Rules of Civil

  Procedure (“ Rules ”), which applies in adversary proceedings through Rule 7052 of the
                  U       U




  Federal Rules of Bankruptcy Procedure (“ Bankruptcy Rules ”). 1 In reaching the findings
                                                  U                      U   P   P




  and conclusions set forth in this Opinion, the Court has considered and weighed all the

  evidence, the demeanor and credibility of all witnesses, the admitted exhibits, the

  arguments of counsel, and all pleadings and briefs filed by all parties, regardless of

  whether they are specifically referenced in this Opinion.      P
                                                                     2


                                    II.
                PROCEDURAL BACKGROUND—ADVERSARY PROCEEDING

            On February 26, 2014, R&W (as a debtor) filed a voluntary petition under Chapter

  7 of the Bankruptcy Code, bankruptcy case no. 14-10286. Shortly thereafter, the Trustee

  was appointed as the Chapter 7 trustee for the R&W bankruptcy estate.

            On October 1, 2018, the Trustee filed a Notice of Removal with this Court under

  28 U.S.C. § 1452 (dkt# 1). 3 The Notice removed a severed state court suit styled Kansas
                               P       P




  City Southern Railway Company, et. al v. Luz Chavez, et. al, cause no. 2017-CVA-

  002223-D4 (“ Severed Suit ”) from the 406th District Court of Webb County, Texas (“ State
                      U            U                                                            U




  Court ”) to this Court. The Severed Suit was assigned adversary proceeding no. 18-01091
        U




  by the Clerk of this Court. Pleadings from and orders entered by the State Court in the


  1
   To the extent any finding of fact of the Court is construed to be a conclusion of law, it is adopted
  as such. To the extent any conclusion of law of the Court is construed to be a finding of fact, it is
  adopted as such.
  2
   Cents (pennies) are intentionally omitted by the Court in the dollar figures used in this Opinion.
  Sense, however, is not intentionally omitted.
  3
   References to “dkt#” mean the docket number maintained in CM/ECF by the Clerk of the
  Bankruptcy Court in this adversary proceeding no. 18-01091.

                                                                                                     6
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 7 of
                                       106


  Severed Suit were filed with this Court (dkt# 1, 29, 30).

         Following a status hearing in November 2018, the Court required the parties to

  replead under the applicable federal rules. KCSR filed a Third Amended Complaint

  (“ KCSR Complaint ”) (dkt# 18) against the Chavez Family on December 18, 2018. The
    U                U




  Chavez Family filed their Third Amended Original Answer and Counterclaims against

  KCSR and Crossclaims against R&W (dkt# 27) on January 25, 2019. The Trustee, on

  behalf of the R&W estate, filed an Answer to the Chavez Family’s Crossclaims and

  Counterclaims against the Chavez Family (dkt# 36) on February 8, 2019. With leave of

  Court, the Chavez Family filed their Fourth Amended Original Answer (“ Chavez Answer ”)
                                                                           U                U




  with Amended Counterclaims against KCSR (“ Chavez Counterclaim ”) and Amended
                                                    U                          U




  Crossclaims against R&W (“ Chavez Crossclaims ”) (dkt# 50-1) on March 4, 2019. The
                               U                        U




  Trustee, on behalf of the R&W estate, then filed an Amended Answer to the Chavez

  Crossclaims (“ Trustee Answer ”) and Amended Counterclaims against the Chavez Family
                U                  U




  (“ Trustee Counterclaims ”) (dkt# 56) on March 21, 2019.
    U                      U




         The parties expressly consented to entry of final orders and a final judgment in this

  adversary proceeding by the Court (dkt# 12, 13, 16). After hearing, the Court dismissed

  the civil conspiracy counterclaim asserted by the Chavez Family against KCSR in the

  Chavez Counterclaim under Rule 12(b)(6) and struck certain affirmative defenses of the

  Chavez Family under Rule 12(f), by order entered on May 3, 2019 (dkt# 70). After

  hearing, the Court also dismissed the civil conspiracy and perjury crossclaims asserted

  by the Chavez Family against the R&W estate in the Chavez Crossclaims under Rule

  12(b)(6), by order entered on May 3, 2019 (dkt# 69).

         A scheduling order was entered on January 24, 2019 in this adversary proceeding



                                                                                                7
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 8 of
                                       106


  (dkt# 26) (“ Scheduling Order ”). Following discovery and a failed mediation, docket call
              U                   U




  for trial was reset for September 4, 2019 (dkt# 87).

         On August 29, 2019, the parties filed a Joint Pre-Trial Order (“ PTO ”) (dkt# 98) with
                                                                                       U   U




  the Court. The Court has accepted and considered the stipulated facts set forth in the

  PTO. Proposed findings of fact and conclusions of law were also filed by each of the

  parties before trial (dkt# 93, 97, 100). Trial briefs and post-trial briefs were also filed by

  the parties (dkt# 132, 139).

                                                     III.
                                              FINDINGS OF FACT

         The following constitutes findings of fact by the Court in this adversary proceeding.

  These findings include factual stipulations by the parties in the PTO.

      A. Trial and Exhibits

         The trial in this adversary proceeding was conducted on December 2, 3, 4, and 19,

  2019. The Court admitted exhibits into evidence during trial. The exhibits of KCSR

  admitted into evidence were P-1 through P-51 (herein “ Ex. P- ”). The exhibits of the
                                                                           U       U




  Chavez Family admitted into evidence were D-1 through D-6, D-8 through D-11, D-14

  through D-18, D-20 through D-22, D-24 through D-44, and D-46 (herein “ Ex. D- ”). The        U       U




  exhibits of the Trustee admitted into evidence were CD-5 and CD-13 (phone records

  initially labeled CD-8) (herein “ Ex. CD- ”). 4
                                      U           U       P




         Excerpts from the deposition testimony of ten witnesses were admitted into

  evidence during trial (herein “ Ex. JT-1 ”).
                                          U           U       After trial, a written transcript of the trial

  testimony of several witnesses was prepared and filed with the Court (herein “ TR ”) (dkt#       U       U




  4
   Duplicate copies of several exhibits were admitted at trial. The Court has considered all admitted
  exhibits, regardless of whether a particular exhibit is specifically referenced in this Opinion.


                                                                                                               8
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 9 of
                                       106


  130, 131).

          B. Parties, Witnesses, Roles, and Credibility

             A total of 13 witnesses testified at trial. 5 Seven witnesses testified in person. Six
                                                      P   P




  witnesses testified only by deposition. Four witnesses testified both in person and by

  deposition.

             Following is a brief description of the parties, the witnesses, their respective roles,

  and an assessment by the Court of the credibility of witnesses.

  KCSR
  U




             Kansas City Southern Railway Company and Jose Juarez (collectively herein

  “ KCSR ”) are parties in this adversary proceeding.
      U      U                                                   Kansas City Southern Railway

  Company was the operator of a train that accidentally struck and killed Rudolph Chavez,

  Sr. and Rudolph Chavez, Jr. at a railroad crossing in Webb County, Texas. Jose Juarez

  was the engineer of the lead locomotive and a railway employee at the time of the

  accident. KCSR were defendants in the underlying wrongful death suit filed by the

  Chavez Family in 2007. KCSR, now as plaintiffs, seek enforcement of a 2010 settlement

  against the Chavez Family in this adversary proceeding.

             Mr. Leonard Wagner, associate general counsel of Kansas City Southern Railway

  Company, provided brief testimony at trial in person. The Court finds that Mr. Wagner is

  a credible witness.

  Chavez Family
  U




             Several members of the Chavez Family (some living, some now deceased) are



  5
    The Court has considered and weighed all testimony of all witnesses, regardless of whether the
  testimony of a witness is specifically referenced in this Opinion.


                                                                                                  9
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 10
                                     of 106


  parties to this adversary proceeding. The Chavez Family were plaintiffs in the underlying

  wrongful death suit filed against KCSR in 2007 and were clients of R&W. Now, the

  Chavez Family deny the enforceability of a 2010 settlement with KCSR of the wrongful

  death suit in this adversary proceeding. Three members of the Chavez Family (Luz

  Chavez, Darlene Chavez, and Allen Chavez) testified at trial in person.

         The Chavez Family consists of the following:

         (1) Rudolph Chavez, Sr. (“ Sr ”) died in the train accident. Sr was the husband of
                                          U       U




  Luz Chavez, and the father of Rudolph Chavez, Jr., Darlene Chavez, Allen Chavez, and

  Joel Chavez.    Luz Chavez is the representative of Sr’s estate, and a party to this

  adversary proceeding in that capacity.

         (2) Rudolph Chavez, Jr. (“ Jr ”) also died in the train accident. Jr was an adult son
                                      U       U




  of Sr and Luz Chavez. Luz Chavez is the representative of Jr’s estate, and a party to this

  adversary proceeding in that capacity.

         (3) Luz Chavez (“ Luz ”) was the wife of Sr and the mother of Jr, both of whom were
                           U   U




  killed in the train accident. Luz is also the mother of Joel Chavez (a minor at the time of

  the accident), as well as Darlene Chavez and Allen Chavez (adults at the time of the

  accident). Luz is a party to this adversary proceeding and in the underlying wrongful

  death suit against KCSR in several capacities—individually, as representatives of the

  estates of Sr (her deceased husband) and Jr (her deceased son). Luz also filed the

  underlying wrongful death suit against KCSR as next friend of Joel Chavez (her minor

  son at the time of the accident).

         Luz was a key witness in this adversary proceeding. She testified at trial in person

  and by deposition. Luz suffers from legitimate memory problems and appears to have



                                                                                           10
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 11
                                     of 106


  some cognitive difficulties. Some of her memory lapses are attributable to the stress of

  tragically losing a husband and son and the time that has passed since many critical

  events between 2007 and 2011. Portions of sworn statements signed and filed by Luz in

  State Court were shown to be incorrect (at best) and false (at worst) during the trial of this

  adversary proceeding.           Her testimony was sometimes inconsistent, riddled with

  responses like “I don’t remember” and “I don’t recall,” and when pressed, she was easily

  confused. As a result, the Court gives limited weight to much of her testimony.

           (4) Joel Chavez (“ Joel ”) is a son of Sr and Luz, and a party to this adversary
                              U           U




  proceeding. Joel was a minor at the time of the 2007 train accident and the 2010

  settlement with KCSR. His mother, Luz, filed the underlying wrongful death suit against

  KCSR as the next friend of Joel. The State Court appointed guardians ad litem for Joel

  to evaluate the 2010 settlement with KCSR. Joel is now an adult. He did not testify at

  trial.

           (5) Darlene Chavez (“ Darlene ”) is the adult daughter of Sr and Luz, and a party to
                                      U           U




  this adversary proceeding. Darlene was an adult at the time of the 2007 accident and the

  2010 settlement with KCSR. Darlene was an individual plaintiff in the underlying wrongful

  death suit filed against KCSR.

           Darlene was an important witness in this adversary proceeding. She testified at

  trial in person and by deposition. Darlene appeared both honest and competent. The

  Court finds Darlene’s testimony to be credible on matters within her personal knowledge.

           (6) Allen Chavez (“ Allen ”) is an adult son of Sr and Luz, and a party to this
                                  U           U




  adversary proceeding. Allen was an adult at the time of the 2007 accident and the 2010

  settlement with KCSR. Allen was an individual plaintiff in the underlying wrongful death



                                                                                             11
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 12
                                     of 106


  suit filed against KCSR.

        Allen was also an important witness in this adversary proceeding. He testified at

  trial in person and by deposition. Allen appeared candid and forthright to the Court. The

  Court finds Allen’s testimony to be credible on matters within his personal knowledge.

        (7) Francisco Chavez (“ Francisco ”) was the father of Sr, grandfather of Jr, husband
                                 U        U




  of Celia Chavez, and father-in-law of Luz at the time of the 2007 accident and 2010

  settlement with KCSR. Francisco was an individual plaintiff in the underlying wrongful

  death suit filed against KCSR. After the 2010 settlement with KCSR, Francisco died.

  Francisco was a party to the Severed Suit in State Court that was removed to this Court,

  and thus remains a party to this adversary proceeding.

        (8) Celia Chavez (“ Celia ”) was the mother of Sr, grandmother of Jr, wife of
                             U       U




  Francisco Chavez, and mother-in-law of Luz at the time of the 2007 accident and 2010

  settlement with KCSR. Celia was an individual plaintiff in the underlying wrongful death

  suit filed against KCSR. After the 2010 settlement with KCSR, Celia died. Celia was a

  party to the Severed Suit in State Court that was removed to this Court, and thus remains

  a party to this adversary proceeding.

  R&W
  U




        Rosenthal & Watson P.C. (herein “ R&W ”) was a personal injury law firm, with
                                              U    U




  offices in Austin and Brownsville, Texas. The R&W firm was hired by the Chavez Family

  and filed the underlying wrongful death suit in 2007 against KCSR on their behalf.

  Attorneys with R&W were also involved in the 2009 jury trial against KCSR and the 2010

  settlement with KCSR. After the federal indictment and conviction of R&W partner Marc

  Rosenthal, R&W ceased operations and filed Chapter 7 bankruptcy in 2014.              The



                                                                                           12
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 13
                                     of 106


  bankruptcy estate of R&W (acting through the Trustee) is a party to this adversary

  proceeding.

  Non-Party Witnesses
  U




           At trial, nine witnesses testified who are not parties to this adversary proceeding,

  as follows:

           (1) Juanita “Lynn” Watson (“ Watson ”) is a Texas attorney. Watson was a named
                                        U       U




  partner in the now defunct R&W law firm. Watson was integrally involved in obtaining the

  Chavez Family as R&W’s clients, the underlying wrongful death suit against KCSR, and

  seeking the consent of the Chavez Family to the KCSR settlement in 2010.

           Watson was a key non-party witness in this adversary proceeding. She testified

  at trial in person and by deposition.         At trial, Watson appeared competent and

  straightforward to the Court. However, her testimony appeared intentionally vague and

  non-specific in certain critical areas, such as obtaining the approval of all adult Chavez

  Family members to the 2010 settlement with KCSR. To the extent that Watson provided

  specific testimony, the Court finds much of her testimony to be credible. On the other

  hand, Watson’s generalized and vague testimony about the approval of the entire Chavez

  Family to the settlement and the surrounding circumstances is given limited weight by the

  Court.

           (2) Marc Rosenthal (“ Rosenthal ”) was a Texas attorney. 6 Rosenthal was the lead
                                U           U                       P   P




  named partner of the R&W law firm. Rosenthal was involved in an initial meeting with the

  Chavez Family in 2007 when they hired R&W and the proposed settlement with KCSR in



  6
   Marc Rosenthal is often referred to as “Marc” in testimony and exhibits, and should not be
  confused with Mark Alvarado, who is often referred to as “Mark” in testimony and exhibits.


                                                                                            13
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 14
                                     of 106


  2010. By most accounts, Rosenthal was blunt and aggressive in dealing with the Chavez

  Family as clients.

         Rosenthal testified at trial only by deposition, taken at a federal prison where he is

  presently incarcerated. In 2013, Rosenthal was convicted for a criminal scheme that

  spanned four years. His crimes included conspiring with witnesses to provide false

  testimony, extortion, fabrication of evidence, bribery of a state court judge, and other acts

  of fraud by Rosenthal while an attorney with R&W. The conviction included actions taken

  by Rosenthal in several wrongful death suits filed against railroads, but do not appear to

  involve the suit filed for the Chavez Family against KCSR. See U.S. v. Rosenthal, 805

  F.3d 523, 526-28 (5th Cir. 2015); (Ex. P-45). The Court gives Rosenthal’s testimony little

  weight.

         (3) James Christopher “Chris” Dean (“ Dean ”) is a solo Texas attorney. Shortly
                                                  U     U




  before trial, R&W associated Dean to handle the trial of the wrongful death suit against

  KCSR in 2009 without the knowledge of the Chavez Family. Dean was on the front line

  negotiating the 2010 settlement with KCSR counsel and wrote an October 2010

  settlement letter, purportedly on behalf of the Chavez Family.

         Dean was an important non-party witness. As Dean testified only by deposition,

  the Court was unable to assess his demeanor. Dean’s independent recollection of events

  appeared limited, and he had no direct contact with the Chavez Family regarding the 2010

  settlement. In his testimony, Dean generally seemed cooperative and honest. The Court

  finds Dean’s testimony generally to be credible on matters within his personal recollection

  and knowledge.

         (4) Mark Alvarado (“ Alvarado ”) is a Texas attorney that represents the Chavez
                               U        U




                                                                                            14
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 15
                                     of 106


  Family in this adversary proceeding. Alvarado has also worn several different hats in this

  decade-old saga. Alvarado was a former attorney with the R&W law firm and was

  personally involved in the preparation and trial of the wrongful death suit against KCSR

  in 2009. Following his departure from R&W in 2010, Alvarado informally represented the

  Chavez Family (including ghost writing briefs, pleadings, and letters for Luz) for a period

  of time. Alvarado was then formally retained by the Chavez Family as their attorney to

  continue the fight with KCSR over the 2010 settlement in State Court and in this Court.

         Alvarado was a fact witness and testified in person at trial. Alvarado has continued

  to wear multiple hats. At trial in this adversary proceeding, Alvarado was both the attorney

  advocate for the Chavez Family and a fact witness. 7 Significant personal animosity exists
                                                         P   P




  between Alvarado (as counsel for the Chavez Family) and Merritt Clements (longtime

  counsel for KCSR in the disputes for the Chavez Family). Alvarado’s testimony to the

  Court covered primarily background information regarding the lengthy litigation between

  the Chavez Family and KCSR.             Although Alvarado appeared (for the most part)

  straightforward, given his dual role as advocate and witness in a bitter, lengthy dispute,

  the Court gives his non-background testimony only limited weight.

         (5) Merritt Clements (“ Clements ”) is a Texas attorney that has and still represents
                                 U          U




  KCSR in litigation disputes with the Chavez Family. Clements represented KCSR in the

  2009 jury trial of the underlying wrongful death suit, the 2010 settlement negotiations,

  efforts to enforce the 2010 settlement in state trial and appellate courts, and most recently,



  7
    At a pre-trial hearing, the Court questioned both Alvarado (attorney for the Chavez Family) and
  Merritt Clements (attorney for KCSR) about their dual roles as advocates and fact witnesses in
  this adversary proceeding, given Rule 3.08 of the Texas Disciplinary Rules of Professional
  Conduct.


                                                                                                15
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 16
                                     of 106


  this adversary proceeding.

         Clements was also a fact witness that testified in person at trial. As a result,

  Clements also acted in dual roles—as an attorney advocate for KCSR and a fact witness

  in this adversary proceeding. Clements’ testimony included background information

  regarding the litigation with the Chavez Family, as well as his role in negotiating the 2010

  settlement for KCSR with Dean. Clements was candid, honest, and competent as a

  witness. Given his dual role as both advocate and witness in a bitter, lengthy dispute, the

  Court gives his non-background testimony limited weight to the extent it was not

  supported by contemporaneous records.

         (6) Adriana Maddox (“Adriana ”) is an attorney who was appointed as guardian ad
                                           U




  litem for Joel (the minor Chavez) by the State Court with respect to the 2010 settlement

  with KCSR. She practiced law with her spouse, Edward Maddox, who served as co-

  guardian ad litem for Joel.

         Adriana played a peripheral role in this controversy. She testified at trial only by

  deposition. She only had a partial recollection of events. In her testimony, Adriana

  seemed straightforward and honest. The Court finds Adriana’s testimony to be credible

  on matters within her personal recollection.

         (7) Edward Maddox (“ Edward ”) is also an attorney who was appointed as guardian
                                U      U




  ad litem for Joel (the minor Chavez) by the State Court with respect to the 2010 settlement

  with KCSR. He practiced law with his spouse, Adriana, who also served as co-guardian

  ad litem for Joel.

         Like his spouse, Edward had a peripheral role in this controversy. He testified at

  trial only by deposition. Edward had a limited recollection of events. In his testimony,



                                                                                           16
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 17
                                     of 106


  Edward seemed candid. The Court finds Edward’s testimony to be credible on matters

  within his personal recollection.

               (8) Alfonso “Pancho” Gonzales (“ Gonzales ”) is a private investigator who R&W
                                                U           U




  hired to contact Luz about the proposed 2010 settlement with KCSR.

               Gonzales had a very limited role in this controversy. He testified at trial only by

  deposition. Gonzales appeared to have a good recollection of events and was candid.

  The Court finds the testimony of Gonzales to be credible on the limited matters that were

  the subject of his testimony.

               (9) Stephen T. Dennis (“ Dennis ”) is an attorney who worked with Clements
                                          U         U




  representing KCSR. As a young lawyer, Dennis attended a scheduled deposition of a

  witness in the underlying wrongful death suit filed by the Chavez Family against KCSR.

               Dennis provided brief testimony only by deposition, on a very tangential matter.

  The Court finds that the testimony of Dennis was credible, although the subject matter of

  his testimony had remote relevance to the disputes in this adversary proceeding.

              C. Chronology of Events
                U




               Following is a factual chronology of the key events, which also constitute findings

  of fact by the Court, after weighing all the evidence and the credibility of all witnesses.

  Train Accident/Engagement Contract (2007)
  U




               On February 15, 2007, a Kansas City Southern Railway Company locomotive

  collided with a pickup truck at a grade crossing in Webb County, Texas. Jose Juarez, an

  employee of the railway, was the engineer on the lead locomotive. As a result of the train

  accident, Rudolph Chavez, Sr. (herein “ Sr ”), a father, and Rudolph Chavez, Jr (herein
                                                    U   U




  “ Jr ”), an adult son, suffered fatal injuries.
      U   U




                                                                                                17
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 18
                                     of 106


         Within a week of the train accident, Rosenthal and Watson of the R&W law firm

  met with the Chavez Family, as well as other relatives, in South Texas. At the meeting,

  the Chavez Family decided to hire R&W as their counsel to file a wrongful death suit

  against KCSR.

         By late February 2007, each member of the Chavez Family signed a Power of

  Attorney with Assignment of Interest (“ Engagement Contract ”) with R&W to represent
                                            U                        U




  each of them in pursuing claims against KCSR for the train accident. (Ex. CD-5). Luz

  (the widow of Sr) executed an Engagement Contract individually and on behalf of the

  estates of Sr and Jr and her minor son Joel. Darlene (the adult daughter of Sr), Allen (the

  adult son of Sr), Francisco (the adult father of Sr), and Celia (the adult mother of Sr) all

  individually executed an Engagement Contract with R&W as well. Although the signature

  of the Chavez Family members on each Engagement Contract is not notarized, there is

  no dispute that each member of the Chavez Family actually signed an Engagement

  Contract with R&W. Watson, on behalf of R&W, signed each Engagement Contract.

         In general, each Engagement Contract provides that the “Client” (each a member

  of the Chavez Family) employs the “Attorneys” (R&W) 8 to represent the Client and file
                                                             P   P




  legal action and claims against KCSR arising out of the train accident.            R&W was

  assigned 40% of the claims and any amounts received by settlement or judgment by each

  Client if suit was filed (in essence, a 40% contingency fee). R&W was also authorized to

  incur expenses on behalf of each Client (including expert and witness fees, medical


  8
    “The Law Offices of Jim Solis” is also defined as “Attorneys” along with R&W in each
  Engagement Contract. However, no Engagement Contract was signed by the Law Offices of Jim
  Solis. The evidence at trial did not prove that Mr. Solis was an attorney with R&W and did not
  establish that Mr. Solis actively represented the Chavez Family with R&W in the litigation with
  KCSR.


                                                                                              18
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 19
                                     of 106


  expenses, litigation expenses, administrative expenses, and trial preparation expenses),

  to be reimbursed by the Chavez Family from any recovery or settlement. R&W was also

  granted a contractual attorney’s lien in the Engagement Contracts.

           Significantly, with respect to settlement authority, the Engagement Contract signed

  by each member of the Chavez Family with R&W provides as follows:

           I fully authorize and empower my said Attorneys . . . to bring suit . . . and/or
           to compromise and settle said claims . . . in any way or manner that
           Attorneys deem best or advisable; however, NO SETTLEMENT OF MY
           SAID CLAIMS MAY BE MADE BY MY ATTORNEYS WITHOUT MY
           CONSENT.
           ...

           I hereby authorize Attorneys and such other attorneys or law firms as
           Attorneys in their sole discretion shall employ or associate with in my behalf,
           to enter into settlement negotiations on my behalf as Attorneys deem
           appropriate, including Attorneys’ prerogative to pursue cash and/or
           structured settlement negotiations. The Attorneys shall neither settle nor
           compromise this matter without my final approval . . .

  (Ex. CD-5) (capitalization in original) (emphasis added).

  Wrongful Death Suit and Jury Trial (2007-2009)
  U




           On March 2, 2007, on behalf of each member of the Chavez Family, R&W filed a

  wrongful death suit against KCSR in the 406th District Court of Webb County, Texas

  (herein “ State Court ”), cause no. 2007-CVE-00347-D4. The plaintiffs in the wrongful
             U           U




  death suit were the Chavez Family, consisting of: (1) Luz, individually; (2) Luz, acting on

  behalf of the estate of her deceased husband, Sr; (3) Luz, acting on behalf of the estate

  of her deceased son, Jr; (4) Luz, as next friend of her minor son, Joel; (5) Darlene

  individually, the adult daughter of Sr; (6) Allen individually, the adult son of Sr; (7)

  Francisco individually, the adult father of Sr; and (8) Celia individually, the adult mother

  of Sr.



                                                                                              19
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 20
                                     of 106


         Over the next few years, R&W spent significant time and expense in preparing the

  wrongful death suit for trial in State Court. Numerous contested discovery and pretrial

  hearings were conducted in the suit. R&W incurred substantial and necessary out-of-

  pocket expenses on behalf of the Chavez Family in trial preparation and at trial, including

  the cost of multiple experts, reports, research, investigation, depositions, discovery, and

  travel. R&W also made regular advances to Luz for living expenses, and occasionally

  provided financial assistance to Darlene for living expenses prior to trial.

         The wrongful death suit was set for jury trial in early December 2009. Unknown to

  the Chavez Family, shortly before trial, R&W unilaterally associated Dean to act as lead

  trial counsel for the Chavez Family in the wrongful death suit. On November 23, 2009,

  Alvarado (at the time an attorney with R&W), filed a Notice of Appearance of Counsel in

  the State Court identifying Dean as an additional attorney of record for the Chavez Family.

  (Ex. P-9). The Chavez Family was completely unaware that a notice of appearance of

  Dean as their counsel had been filed in the suit. In late November 2009, Dean appeared

  at pre-trial hearings in the wrongful death suit in State Court, along with Alvarado of R&W.

         The Chavez Family did not hire or retain Dean as their attorney in the wrongful

  death suit. The Chavez Family did not agree to Dean’s participation in the suit or

  subsequent settlement negotiations. The Chavez Family never intended or thought they

  had an attorney-client relationship with Dean. There was never an understanding or

  agreement by the Chavez Family regarding the nature of legal work to be undertaken by

  Dean. Dean could not specifically recall meeting with any member of the Chavez Family.

         Neither R&W nor Dean obtained the written or verbal consent of the Chavez Family

  to the hiring or association of Dean by R&W, or even discussed with the Chavez Family



                                                                                           20
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 21
                                     of 106


  that Dean was going to appear in the suit on their behalf. Dean’s fee arrangement with

  R&W in the wrongful death suit was part contingency fee and part flat fee. Neither R&W

  nor Dean obtained the written or verbal consent of the Chavez Family to this fee sharing

  arrangement or even discussed it with the Chavez Family. No contract or other writing

  was signed between Dean and any member of the Chavez Family. However, Dean

  reviewed the Engagement Contract between R&W and the Chavez Family, which

  prohibited the attorneys from settling without the client’s consent and final approval.

         Starting in early December 2009, a jury trial was conducted in the wrongful death

  suit brought by the Chavez Family against KCSR in State Court. Dean served as lead

  counsel for the Chavez Family at trial. Attorneys with R&W also participated in the jury

  trial for the Chavez Family. Lead trial counsel for KSCR at the jury trial was Clements.

         Outside the courtroom during the jury trial, Watson of R&W told Darlene of the

  Chavez Family that Dean would be assisting R&W during the trial. This was the first time

  that any member of the Chavez Family ever heard of Dean or saw that Dean would be

  acting as an attorney for the Chavez Family at trial. Darlene immediately told R&W that

  hiring Dean was not part of their agreement. Some members of the Chavez Family (Luz

  and Darlene, and Allen when he was in attendance) saw Dean speaking on their behalf

  during the jury trial, as well as R&W attorneys. Other members of the Chavez Family

  (elders Francisco and Celia) did not attend the trial and never even saw Dean. None of

  the Chavez Family members attending the jury trial voiced any opposition to the judge

  during the trial about Dean acting as one of their attorneys.

         After a lengthy trial, the jury returned a unanimous defense verdict in favor of KCSR

  in the wrongful death suit in mid-December 2009.



                                                                                            21
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 22
                                     of 106


  New Trial/KCSR Settlement (2010-2011)
  U




         Alvarado left the law firm of R&W in January 2010 due to the firm’s financial

  difficulties, and worked sporadically thereafter on a contract basis for R&W. In early 2010,

  Rosenthal was sent a target letter by the government. Watson of R&W became aware

  that Rosenthal was under investigation for crimes for which he would ultimately be

  indicted and convicted. This had a negative effect on the financial productivity of the

  R&W law firm.

         In January 2010, based on the December 2009 jury verdict, the State Court

  entered a final judgment that the Chavez Family recover nothing on their claims against

  KCSR in the wrongful death suit. Dean appeared as counsel for the Chavez Family at

  post-trial hearings in the wrongful death suit, unbeknownst to the Chavez Family.

         In early 2010, R&W, with the assistance of Dean, filed a motion for new trial in the

  wrongful death suit on behalf of the Chavez Family. The request for new trial was based

  in part on newly discovered evidence regarding the trial testimony of the train engineer

  (Mr. Juarez) about cell phone usage prior to the train collision. In March 2010, the State

  Court granted the motion, set aside its final judgment, and ordered a new trial in the

  wrongful death suit. (Ex. D-1). The new trial was scheduled to commence on November

  15, 2010.

         In the summer of 2010, Dean (purporting to act on behalf of the Chavez Family)

  began negotiating with Clements (counsel for KCSR) about settlement of the wrongful

  death suit. Dean admitted that he did not have authority from the Chavez Family to enter

  into any settlement; instead, Dean relied upon R&W to communicate with the Chavez

  Family about settlement and obtain their consent. No members of the Chavez Family



                                                                                           22
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 23
                                     of 106


  were aware that Dean was undertaking settlement negotiations or authorized Dean to

  negotiate or settle on their behalf.

         In July 2010, Clements (counsel for KCSR) emailed Dean with a lump-sum offer

  of $400,000 to settle the claims of all Chavez Family members, subject to conditions. The

  conditions included a full release of all claims, a confidentiality clause with a liquidated

  damages provision of 10% if breached, and indemnification by the Chavez Family.

  Clements (on behalf of KCSR) also offered to pay the fees of the guardian ad litem for

  minor Joel. In August 2010, Clements (on behalf of KCSR) provided an increased lump-

  sum settlement offer of $500,000 to Dean to settle the claims of all members of the

  Chavez Family, subject to the same conditions.

         In August 2010, Dean communicated the lump-sum $500,000 settlement offer from

  KCSR to Rosenthal and Watson of R&W. Rosenthal, working by himself, allocated the

  $500,000 lump-sum settlement offer from KCSR among his multiple clients (the Chavez

  Family members) and R&W for expenses. Rosenthal’s internal allocation of the lump-

  sum $500,000 settlement offer between his clients is outlined in Watson’s case notes

  dated September 2, 2010. (Ex. P-4, p. 1).

         In late August 2010, Rosenthal apparently called Luz of the Chavez Family to

  discuss the $500,000 settlement offer from KCSR. In their testimony, neither Rosenthal

  nor Luz could accurately or coherently recount any of their discussions. Luz, at various

  times, stated that Rosenthal yelled at her and tried to pressure her into accepting the

  $500,000 settlement offer, and that she told Rosenthal that she did not want to settle with

  KCSR. In contrast, Rosenthal was under the impression that Luz was supposed to get

  back to him about the KCSR settlement offer after their discussion. All the Court can find



                                                                                           23
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 24
                                     of 106


  about this particular settlement discussion (if it actually occurred), is that Luz did not

  accept the $500,000 KCSR settlement offer in any discussion with Rosenthal, and that

  Rosenthal never discussed the $500,000 settlement offer or his proposed allocation of

  the settlement with his other four adult clients (Darlene, Allen, Francisco, and Celia).

         A few days later, in early September 2010, Rosenthal relayed the $500,000

  settlement offer to his partner Watson and requested her assistance. Rosenthal asked

  Watson to try to reach Luz and get an answer to the $500,000 settlement offer from

  KCSR. Watson then began to attempt to reach Luz by phone to discuss the proposed

  settlement. When Luz did not return her call, Watson directed R&W staff to try and reach

  Luz.

         In the following weeks, R&W staff repeatedly tried to reach Luz by phone on nine

  different days between September 7, 2010 and September 27, 2010. Luz did not return

  any of these calls, and Luz was clearly reluctant to speak with R&W. This led Watson of

  R&W to hire private investigator Gonzalez to reach Luz and encourage her to contact

  R&W about the proposed KCSR settlement. Ultimately, Gonzalez made brief contact

  with Luz near her home on September 28, 2010, and Luz then called R&W’s office.

         In the evening of September 28, 2010, Luz and Watson had about a 19-minute

  phone call regarding the $500,000 settlement offer from KCSR. No other member of the

  Chavez Family was present during the call.

         During this September 28 phone call, Watson explained to Luz that KCSR had

  made a $500,000 settlement offer. Watson also verbally provided Luz with numerous

  specific figures about the allocation of the $500,000 devised by Rosenthal among the

  various members of the Chavez Family, the amounts allocated for the workers



                                                                                             24
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 25
                                     of 106


  compensation liens of Service Lloyds Insurance Company (“ Lloyds ”), the amounts
                                                                  U      U




  allocated to R&W’s fees, and the amounts allocated to reimburse R&W for expenses.

  Watson also told Luz that R&W would refund to Joel and Luz the statutory attorney’s fees

  to be received by R&W for recovery of the workers’ compensation lien, and that R&W

  would receive no fees through the settlement. Watson also advised Luz that R&W had

  out-of-pocket case expenses of over $400,000, but R&W would take only $300,000 out

  of the settlement for expense reimbursement. In sum, according to Watson’s case notes,

  the Chavez Family members would pocket about $140,000; the workers’ compensation

  carrier would receive about $60,000; and R&W would be paid $300,000 as

  reimbursement for case expenses. (Ex. P-4, pp. 1-4).

        None of these numerous specific figures and the complex allocation of the

  $500,000 settlement offer was put in writing by Watson or R&W for Luz to review. Watson

  and R&W never met in person with Luz to explain the offer and the complicated allocation

  created internally by Rosenthal.    The lump-sum $500,000 settlement offer and its

  allocation was not communicated or discussed in any manner by Watson or R&W with

  R&W’s other clients—the remaining four adult members of the Chavez Family (Darlene,

  Allen, Francisco, and Celia). Watson told Dean that she had specifically worked these

  allocation numbers with the clients, and that they had approved the numbers; but Watson

  had not. Watson only discussed the settlement allocation with one client—Luz.

        During the September 28 phone call, Watson did not tell Luz that Dean was

  negotiating a settlement on the family’s behalf with KCSR. Watson also did not advise

  Luz that the $500,000 settlement offer by KCSR to Dean was subject to conditions—such

  as a confidentiality clause with a 10% liquidated damages provision and indemnification



                                                                                       25
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 26
                                     of 106


  by the Chavez Family.

        Conflicting evidence at trial in this adversary proceeding was presented regarding

  whether or not Luz accepted the $500,000 settlement offer conveyed by Watson during

  their phone call on September 28, 2010. Luz, at various times, has stated that she never

  accepted the $500,000 settlement offer, yet Luz also testified that she could not

  remember having this phone call with Watson about the settlement. In contrast, Watson’s

  testimony was specific and consistent that Luz accepted the settlement offer during this

  phone call. Significantly, this aspect of Watson’s testimony was supported by Watson’s

  contemporaneous written case notes. (Ex. P-4, p. 4).

        After weighing all the evidence and the credibility of the witnesses, the Court

  makes three additional specific findings of fact relating to this September 28, 2010 phone

  call between Watson and Luz about the $500,000 KCSR settlement offer.

        First, the Court finds that Luz did tell Watson that she accepted the settlement

  offer conveyed in this phone call on September 28, 2010.

        Second, the Court finds that Luz did not fully understand the settlement offer

  conveyed by Watson in the September 28 phone call. Watson verbally explained a

  complex settlement allocation with an attendant series of numbers to Luz that made up

  the $500,000 offer. Numerous legal technicalities associated with payment of workers

  compensation liens, interruption of benefits, and payment of statutory attorney’s fees to

  R&W for recovery of such liens were thrown at Luz in this phone call as well, which Luz

  did not understand. A slew of information was communicated verbally to Luz in one

  relatively short phone call by Watson. None of these figures or information were put in

  writing by Watson to Luz, a client with apparent cognitive and memory problems. Luz did



                                                                                         26
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 27
                                     of 106


  not give an effective informed consent to the settlement offer.

        Third, the Court finds that Luz did not accept the settlement offer on behalf of the

  rest of the adult members of the Chavez Family (Darlene, Allen, Francisco, and Celia) in

  the September 28 phone call. Luz only accepted the settlement offer on behalf of herself.

  Although Luz was the primary point of contact between the Chavez Family and R&W

  regarding settlement matters, Watson’s case notes from the phone call do not reflect that

  Luz accepted the settlement offer on behalf of the other adult members of the Chavez

  Family. (Ex. P-4, p. 4) (“Luz said that she was giving permission to get the case settled .

  . .”). Each of the other Chavez Family members (Darlene, Allen, Francisco, and Celia)

  were adults, each had their own individual claims against KCSR, and each were clients

  of R&W. None of these other adults were consulted or even informed of the KCSR

  settlement offer by R&W, and none of them were present during the September 28 phone

  call between Watson and Luz.

        On September 28, 2010, immediately after completing the phone call with Luz,

  Watson called Dean and advised him that the clients wanted to accept the KCSR

  settlement offer. Watson also advised Dean that they needed to speak further about how

  to allocate the recovery. R&W and Watson believed that the $500,000 settlement offer

  made by KCSR was a reasonable and good offer, which R&W recommended.

        Unknown to Watson at the time of her September 28 phone call with Luz, KCSR

  had increased its lump-sum settlement offer to $525,000, subject to its previous

  conditions, by email sent by Clements to Dean on September 14, 2010. This $25,000

  addition was apparently allocated to R&W expenses by R&W—increasing the amount of

  expenses to be reimbursed to R&W under the proposed settlement to $325,000 from



                                                                                          27
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 28
                                     of 106


  $300,000. Dean continued to press KCSR to increase its offer. In early October 2010,

  KCSR agreed to increase its offer by $1,000 per claimant to serve as consideration for a

  confidentiality clause in the settlement. These additional amounts and allocations were

  never discussed by R&W or Dean with any member of the Chavez Family.

         On October 5, 2010, Dean (purportedly on behalf of the Chavez Family) sent a

  letter by email to Clements (counsel for KCSR) confirming that the parties had reached

  an agreement to settle the wrongful death suit (“ Dean Letter ”). (Ex. P-1). The Dean
                                                      U            U




  Letter stated that the settling Chavez Family members consisted of Luz, individually and

  as representative of the estates of Jr and Sr and as next friend of minor Joel, as well as

  Darlene, Allen, Francisco, and Celia.

         According to the Dean Letter, the total settlement amount to be paid by KCSR was

  $531,000, which was allocated to be paid as follows:

         (1) $325,000 to R&W as reimbursement for case expenses;
         (2) $46,000 allocated to Luz individually, by check for $30,666 payable to Lloyds
         as payment of the workers compensation lien and by check for $15,333 payable
         to R&W 9 reflecting the workers compensation carrier’s payment of the statutory
                 P   P




         attorney’s fee for recovery of the lien;
                                               P




         (3) $46,000 allocated to Luz as next friend of Joel, by check for $30,666 payable
         to Lloyds as payment of the workers compensation lien and by check for $15,333
         payable to R&W reflecting the workers compensation carrier’s payment of the
         statutory attorney’s fee for recovery of the lien;
         (4) $46,000 allocated to and by check payable to Darlene;
         (5) $46,000 allocated to and by check payable to Allen;
         (6) $11,000 allocated to and by check payable to Francisco; and
         (7) $11,000 allocated to and by check payable to Celia.

  (Ex. P-1).

         Dean sent Watson of R&W a copy of the Dean Letter. No members of the Chavez


  9
    R&W had agreed in Watson’s phone call with Luz that the amounts payable to R&W as the
  statutory attorney’s fee for recovery of the workers compensation lien from Luz’s and Joel’s
  allocation ($15,333 each in the Dean Letter) would be refunded by R&W to Luz and Joel.


                                                                                           28
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 29
                                     of 106


  Family were sent a copy of the Dean Letter or were even aware that it was sent on their

  behalf by Dean at the time. The Chavez Family did not authorize Dean to send the Dean

  Letter to KCSR’s counsel and were not even aware that Dean was negotiating a

  settlement with KCSR. The Dean Letter was never signed by any member of the Chavez

  Family or by R&W.

         Promptly after receiving the Dean Letter, KCSR’s counsel, Clements, responded

  to Dean by email on October 5, 2010, stating that “[s]ubject to the conditions set out in

  my earlier letter, we have a deal.” (Ex. P-27). The “subject to” conditions set by KCSR

  included a confidentiality clause with a 10% liquidated damages provision in the event of

  breach by the Chavez Family and indemnification by the Chavez Family. (Ex D-17). The

  Chavez Family were never advised of these “subject to” conditions set by KCSR, and

  never agreed to such conditions. 10P   P




         The Dean Letter was not signed by KCSR or by counsel for KCSR. KCSR and its

  counsel did not investigate the existence or scope of any authority that Dean had to

  negotiate or send the Dean Letter on behalf of the Chavez Family. KCSR counsel knew

  that Dean was only a middleman between R&W and KCSR with respect to settlement,

  and that R&W was in charge of client communications about the settlement.

         During the months of October and November 2010, Dean communicated with

  Lloyds about resolution of their subrogation liens and rights against any settlement

  recovery by Luz and Joel. (Ex. P-31). Lloyds was the workers’ compensation carrier

  paying benefits to Luz and Joel.



  10
    KCSR has advised the Court that they are not attempting to enforce these conditions against
  the Chavez Family in this adversary proceeding.


                                                                                            29
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 30
                                     of 106


         In early November 2010, counsel for KCSR sent a proposed formal Settlement

  Agreement and Release of All Claims with Confidentiality and Indemnification Obligations

  (“ Settlement Agreement ”) to Dean for comment.
   U                          U                        (Exs. D-20, D-21).   Among other

  provisions, the proposed Settlement Agreement contained a confidentiality clause with a

  liquidated damages clause and an indemnity by the Chavez Family in favor of KCSR.

  The proposed Settlement Agreement has separate signature blocks for each of the

  Chavez Family members (Luz, individually, and in her representative capacities; and for

  Darlene, Allen, Francisco and Celia). The members of the Chavez Family never saw or

  signed the proposed Settlement Agreement.

         On November 10, 2010, Dean sent a letter to the State Court, advising that the

  parties had reached an agreement and requesting that the wrongful death suit be

  removed from the November 15, 2010 trial docket. (Ex. P-33). Dean was not asked by

  R&W to prepare for trial.

         On November 15, 2010, R&W and Dean filed a Motion for the Appointment of a

  Guardian Ad Litem with the State Court, on behalf of the Chavez Family. (Ex. D-24). The

  Chavez Family was not informed that this motion would be filed on their behalf. A

  guardian ad litem needed to be appointed for Joel (a minor) to evaluate any proposed

  settlement, determine whether it was in the best interest of the minor Joel, and make a

  recommendation to the State Court regarding approval of any settlement of the minor

  Joel’s claims.

         On November 18, 2010, the State Court granted this motion, and signed an order

  appointing Adriana Maddox (herein “Adriana ”) as guardian ad litem for Joel. (Ex. D-25).
                                              U




  Thereafter, the State Court recognized and appointed Edward Maddox (herein “ Edward ”),
                                                                               U       U




                                                                                       30
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 31
                                     of 106


  Adriana’s husband and law partner, as co-guardian ad litem for Joel. (Exs. P-10, P-35,

  P-46).    Adriana and Edward then began investigating the minor Joel’s claims, the

  proposed settlement as it related to Joel, and the subrogation liens asserted by Lloyds

  against Joel’s proposed recovery. (Ex. P-6).

           In March 2011, KCSR filed a Motion to Set Hearing Regarding Minor’s Settlement

  with the State Court. (Ex. D-27). In part, such motion stated that on October 5, 2010 the

  parties reached a tentative settlement, and that the settlement was contingent on the

  State Court’s approval of the settlement as it affected the minor Joel.

           On March 8, 2011, the State Court sent notice of a hearing to be held on April 7,

  2011 to approve the settlement of the minor Joel’s claims to attorneys of record in the

  wrongful death suit, including Dean and R&W. R&W notified Luz of the April 7 hearing

  on the minor’s settlement and requested Luz to attend. The other adult client members

  of the Chavez Family were not notified by R&W of the April 7 hearing or its purpose.

           On April 6, 2011, the day before the April 7 hearing, Luz met with Adriana (the ad

  litem) at Adriana’s office in Laredo to discuss the terms of the proposed settlement of

  minor Joel’s claims. At that meeting, Luz did not express to Adriana that she had any

  objection to the proposed settlement of Joel’s claims.

           On April 7, 2011, the State Court conducted its first hearing to consider approving

  settlement of the minor Joel’s claims. R&W hired Alvarado to travel and attend this

  hearing. Adriana (the ad litem) was unable to attend this hearing, so her husband and

  law partner Edward attended. On the morning of April 7 and before the hearing started,

  Edward met with Luz to again review the settlement. During that meeting with Edward,

  Luz voiced no objections to the settlement. However, shortly before the start of the April



                                                                                           31
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 32
                                     of 106


  7 hearing, Luz told Alvarado that she had “changed her mind” about the settlement.

        During the hearing on April 7, 2011, Luz informed the State Court that she did not

  desire to go forward, requested at least three months to find another law firm, and that

  she no longer wanted to continue with R&W as counsel because she did not feel

  comfortable with R&W at all. (Ex. P-10). Luz did not mention Dean, as she did not know

  or think Dean was her counsel. This was the first time that Luz or any member of the

  Chavez Family had indicated to the State Court that they were dissatisfied with R&W or

  any of their counsel. During the April 7 hearing, Luz never told the State Court that she

  objected to the terms of the settlement, although Edward (the ad litem) advised the State

  Court that Luz was not satisfied with the settlement and the settlement was against her

  wishes.

        At the conclusion of the April 7, 2011 hearing, the State Court set a status hearing

  for May 31, 2011 for the purpose of learning what Luz had decided about her lawyers and

  if Luz had hired new counsel. The State Court announced the May 31, 2011 status

  hearing on the record with Luz in attendance, and thus Luz had notice of the May 31,

  2011 status hearing.

        Prior to this April 7, 2011 hearing, no member of the Chavez Family notified R&W

  or the State Court that the Chavez Family was terminating R&W as their counsel. No

  member of the Chavez Family notified Dean or the State Court that the Chavez Family

  was terminating Dean as their counsel. That the Chavez Family did not inform the State

  Court or Dean about Dean’s termination is not surprising, given that the Chavez Family

  never hired Dean and did not even know that Dean was acting as their counsel in

  settlement negotiations.



                                                                                         32
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 33
                                     of 106


         On April 28, 2011, KCSR filed a Motion to Enforce Settlement Agreement with the

  State Court. (Ex. D-37). In this motion, KCSR stated that Dean, as the lead trial counsel

  for the Chavez Family, and Clements, as lead trial counsel for KCSR, negotiated a

  settlement of the wrongful death suit in September and October 2010. KSCR also stated

  that the essential terms of the settlement were set forth in emails between Clements and

  Dean and a letter sent by Dean to Clements on October 5, 2010 (the Dean Letter).

  Through this motion, KCSR requested that the State Court enforce the settlement agreed

  to by Dean (as counsel for the Chavez Family) and Clements (as counsel for KCSR).

  This motion was not served by KCSR on Luz or any member of the Chavez Family. The

  State Court set a hearing on this motion for May 31, 2011, the same day that was

  previously set for a status hearing.

         At some point in May 2011, Alvarado (a former attorney with R&W) began advising

  and informally representing Luz. Alvarado became the “ghost writer” of several letters,

  affidavits, pleadings, and a brief subsequently filed by Luz with the State Court and the

  Texas appellate court.

         On May 31, 2011, the State Court conducted a hearing on the Motion to Enforce

  Settlement Agreement filed by KCSR, the same date as the previously noticed status

  hearing. (Ex. P-46). Clements, as counsel for KCSR, attended this hearing, as well as

  Edward (ad litem for Joel) and Watson of R&W.

         At the May 31 hearing, Watson advised the State Court that it was clear that R&W

  had been discharged as counsel for the Chavez Family based on the April 7 hearing, and

  that R&W had not yet filed a motion to withdraw as counsel only because R&W had not

  received instructions on who new counsel for the family would be. Watson also told the



                                                                                        33
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 34
                                     of 106


  State Court that Luz had the authority to speak on behalf of the Chavez Family throughout

  the pendency of the case, but that Watson and R&W could take no position on

  enforcement of the settlement because R&W no longer represented the Chavez Family.

         At the May 31 hearing, Edward (acting as ad litem) announced some modifications

  to the allocation of the settlement funds to minor Joel, which would be taken from the

  allocation to Darlene and Allen. Edward advised the State Court that he and Adriana

  recommended the settlement on behalf of minor Joel as just and reasonable, with these

  modifications. The State Court then orally granted the Motion to Enforce Settlement and

  directed counsel and the ad litem to agree on an ad litem fee to be included in the

  judgment reflecting the ruling.

         Although Luz received notice of the May 31, 2011 hearing, neither Luz nor any

  other member of the Chavez Family attended the hearing. Instead of attending, Luz sent

  a letter dated May 18, 2011 to the State Court, requesting a continuance because she

  had yet to find new counsel. (Ex. P-48). Luz also filed a Motion for Continuance with the

  State Court on May 31, 2011, where Luz stated that she “had to wait until the hearing in

  April to tell you in person that I did not want this settlement. I also had to wait to tell you

  that I did not agree to this because I did not trust the Rosenthal firm or the Brownsville

  lawyer for my youngest son, Joel.” PTO (dkt# 98, p. 16).

         Luz followed this up with a Motion for Reconsideration dated June 2, 2011

  addressed to the State Court. (Ex. P-49). Through this motion, Luz requested that the

  State Court reconsider its May 31, 2011 ruling that enforced the KCSR settlement. This

  motion, signed by Luz, is riddled with inaccurate factual statements. In response to this

  request by Luz, the State Court apparently set a rehearing on the Motion to Enforce



                                                                                              34
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 35
                                     of 106


  Settlement Agreement filed by KCSR for June 23, 2011.

          On June 15, 2011, Watson, on behalf of R&W, sent the State Court a letter, and

  provided a copy to Luz and other counsel. (Ex. P-39). This letter was sent by Watson to

  the State Court primarily as a response to Luz’s accusations that R&W promoted a

  settlement without authority. In the letter, Watson stated that “Luz Chavez did agree, on

  behalf of all Plaintiffs, to the settlement, and the settlement agreement was reached

  based on the informed consent of Luz Chavez.” Watson stated that she was “mindful of

  the lawyer’s duties to a client concerning confidentiality,” but the circumstances fell into

  “the category of situations in which a lawyer may (and in some instances, must) divulge

  otherwise confidential information.” Watson consulted with ethics counsel before sending

  this letter.

          On June 23, 2011, the State Court conducted a rehearing on the Motion to Enforce

  Settlement filed by KCSR, in response to Luz’s request. (Ex. P-44). Watson of R&W

  attended this hearing by phone. Adriana (as ad litem for minor Joel) and Clements

  (counsel for KCSR) appeared in person. Luz did not attend this hearing, although several

  attempts were made to notify her of the hearing. The State Court noted that the hearing

  was set for the benefit of Luz so that she could have an opportunity to hire a new law firm

  and make any additional arguments or statements to the court. Understandably, the State

  Court appeared frustrated that Luz did not show up to a rehearing set for her benefit.

          At this hearing, Watson reiterated to the State Court that R&W had been

  terminated as counsel. Watson also advised the State Court that Luz gave consent to

  the settlement on behalf of all plaintiffs, as stated in her June 15 letter to the State Court.

  Ultimately, the State Court agreed with the previous recommendations of the co-



                                                                                              35
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 36
                                     of 106


  guardians ad litem that the settlement was in the best interests of minor Joel, and again

  granted the Motion to Enforce the Settlement filed by KCSR.

         At the conclusion of the June 23, 2011 hearing, the State Court signed an Order

  Granting Motion to Enforce Settlement Agreement and Final Judgment Reflecting Terms

  of Settlement Agreement (“ First Judgment ”). (Ex. P-35). The First Judgment provided
                               U              U




  that the Chavez Family recover $531,000 from KCSR and apportioned the recovery as

  set forth in the Dean Letter, except that minor Joel’s allocation was increased by $10,000

  to $56,000 and Darlene’s and Allen’s allocation was reduced by $5,000 to $41,000 each.

  The First Judgment also recited that Edward and Adriana had been appointed as co-

  guardians ad litem for minor Joel.

         On July 25, 2011, a Motion for New Trial was filed with the State Court by Luz on

  behalf of “Luz Chavez et al.” (Ex. P-19). While this motion purported to be filed on behalf

  of all members of the Chavez Family, it was signed only by Luz. The motion requested

  that the State Court set aside its First Judgment and order a new trial. The State Court

  did not grant this motion.

         An affidavit signed by Luz on July 25, 2011 was filed with this motion. (Ex. P-8).

  Luz’s affidavit contains several inaccuracies as to factual events. Luz stated in her

  affidavit that R&W was hired to represent her family and that “I did not agree to settle our

  lawsuit against the railroad, and I have always been the person that the law firm contacts

  for decisions on the case.” Luz further stated in the affidavit that she had spoken with

  Darlene and Allen, and that “they did not agree to settle the case against the railroad,

  either.”

         Affidavits signed by Darlene and Allen on July 25, 2011 were filed concurrently



                                                                                           36
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 37
                                     of 106


  with this motion. (Ex. P-12). In her affidavit, Darlene stated that she did not agree to

  settle the suit against KCSR and that she did not give R&W her consent to settle.

  Likewise, in his affidavit, Allen stated that he did not agree to settle the suit against KCSR

  and that he did not give R&W his consent to settle. Both Darlene and Allen have

  consistently and credibly maintained this position—that neither of them gave their consent

  to R&W to settle their individual claims—through trial in this adversary proceeding.

          On August 31, 2011, Francisco (an elderly member of the Chavez Family and a

  party) passed away.

  First Appeal/First Remand (2012-2014)
  U




          The Chavez Family appealed the First Judgment enforcing the 2010 settlement to

  the San Antonio Court of Appeals, where it was assigned cause no. 04-11-00697-CV

  (“ First Appeal ”). Appellants’ Brief was signed only by Luz, purporting to act on her own
      U         U




  behalf as well as the entire Chavez Family. (Ex. P-12). Appellants’ Reply Brief was filed

  and signed by Alvarado, as attorney for the Chavez Family. (Ex. P-13). Alvarado also

  filed a Motion for Substitution of Counsel with the State Court on May 7, 2013, whereby

  Alvarado formally substituted as counsel for the Chavez Family in place of R&W in the

  State Court. (Ex. P-14).

          On November 7, 2013, R&W filed a Petition in Intervention with the State Court.

  In this pleading, R&W sought recovery of the 40% contingency fee and over $400,000 in

  reimbursable expenses from the Chavez Family pursuant to the attorney’s lien created in

  the Engagement Contract.

          On February 13, 2013, the San Antonio Court of Appeals issued its Opinion in the

  First Appeal. Chavez v. Kansas City S. Ry. Co., 522 S.W.3d 468 (Tex. App—San Antonio



                                                                                             37
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 38
                                     of 106


  2013, pet. denied) (“ Chavez I ”). The Court of Appeals reversed the First Judgment of the
                        U         U




  State Court enforcing the settlement against the Chavez Family and remanded to the

  State Court. In sum, the Court of Appeals found that because the Dean Letter had not

  been filed as part of the record with the State Court as required by Rule 11 of the Texas

  Rules of Civil Procedure, the Dean Letter could not be enforced. The Court of Appeals

  found it unnecessary to address the other issues raised by the Chavez Family in the

  appeal. Chavez I, 522 S.W.3d at 471.

         On remand to the State Court, KCSR filed the Dean Letter of record under Rule

  11 with a counterclaim against the Chavez Family, which again sought to enforce the

  2010 settlement. On November 13, 2013, KCSR filed a Motion for Summary Judgment

  and Motion to Affirm Approval of Minor’s Settlement and Adopt it as the Judgment of the

  Court (“ Motion for Summary Judgment ”) with the State Court, which included the Dean
          U                               U




  Letter. (Ex. P-50).

         On February 6, 2014, the State Court held a hearing on the Motion for Summary

  Judgment filed by KCSR and granted the motion by Order on the same date. (Ex. P-11).

  On February 13, 2014, the State Court corrected an error in such Order by entering a

  Judgment Nunc Pro Tunc (“ Second Judgment ”), which granted the Motion for Summary
                              U                  U




  Judgment and enforced the 2010 settlement. The Second Judgment provided that the

  Chavez Family recover $541,000 from KCSR and apportioned the recovery as set forth

  in the Dean Letter (as modified by the minor settlement in the First Judgment), except

  that the allocation for Darlene and Allen was restored to $46,000 each.

         On February 26, 2014, R&W filed a voluntary bankruptcy petition under Chapter

  7. Shortly thereafter, the Trustee was appointed for the R&W bankruptcy estate.



                                                                                         38
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 39
                                     of 106


          In April 2014, Celia (an elderly member of the Chavez Family and a party) passed

  away.

  Second Appeal/Second Remand (2015-2017)
  U




          The Chavez Family appealed the Second Judgment enforcing the 2010 settlement

  to the San Antonio Court of Appeals, where it was assigned cause no. 04-14-00354-CV

  (“ Second Appeal ”).
      U              U




          On June 17, 2015, the San Antonio Court of Appeals issued its Opinion in the

  Second Appeal. Chavez v. Kansas City S. Ry. Co., 518 S.W.3d 33 (Tex. App—San

  Antonio 2015) (“ Chavez II ”). This time, the Court of Appeals affirmed the summary
                     U         U




  judgment and Second Judgment in favor of KCSR against the Chavez Family enforcing

  the 2010 settlement. In sum, the Court of Appeals found that there was a presumption

  that Dean had authority to bind the Chavez Family to the settlement as their attorney of

  record and the Chavez Family did not produce any summary judgment evidence raising

  a fact issue that Dean lacked the authority to enter into a settlement. Accordingly, the

  Court of Appeals found that KCSR proved as a matter of law that Dean possessed actual

  authority to bind the Chavez Family to the settlement. Chavez II, 518 S.W.3d at 43-45.

          Undeterred, the Chavez Family sought review by the Texas Supreme Court, which

  was granted. On May 16, 2017, the Texas Supreme Court issued a per curiam Opinion,

  which reversed the Court of Appeals. Chavez v. Kansas City S. Ry. Co., 520 S.W.3d 898

  (Tex. 2017) (“ Chavez III ”). In sum, the Texas Supreme Court reversed the summary
                 U         U




  judgment enforcing the settlement because KCSR did not prove as a matter of law that

  Dean had authority to bind the Chavez Family to a settlement. Chavez III, 520 S.W.3d at

  900-01.



                                                                                       39
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 40
                                     of 106


          Addressing the issue in the context of summary judgment, the Texas Supreme

  Court in Chavez III stated:

          Assuming without deciding that an attorney retained for litigation is
          presumed to possess express authority to enter into a settlement
          agreement on behalf of the client, the presumption may be rebutted with
          evidence to the contrary . . . [To be entitled to summary judgment] the
          Railway was required to establish affirmatively that there was no genuine
          issue of material fact that Chavez’s 11 law firm was authorized to execute
                                              P   P




          the settlement agreement—that is, that Chavez could not produce evidence
          to rebut a presumption of authority. The Railway did not meet this burden.
          It only produced evidence that Chavez hired counsel to represent her in this
          litigation and that those lawyers agreed to the settlement. Although this is
          some evidence to satisfy its burden, the Railway was required to provide
          evidence that Chavez actually authorized her counsel to enter into a
          settlement agreement on her behalf. Because the Railway failed to
          conclusively establish each element of its claim, the summary judgment
          must be reversed.

  Chavez III, 520 S.W.3d at 900-01.

  Severance and Removal (2017-2018)
  U




          Following remand from the Texas Supreme Court, on September 5, 2017, the

  State Court severed the breach of contract counterclaim by KCSR to enforce the 2010

  settlement against the Chavez Family from the underlying wrongful death suit filed by the

  Chavez Family against KCSR. The severed breach of contract suit to enforce the 2010

  settlement was assigned cause no. 2017-CVA-002223-D4 by the State Court (herein

  “ Severed Suit ”). In the Severed Suit, KCSR is designated as plaintiffs and the Chavez
      U          U




  Family are designated as defendants.

          Numerous hearings and discovery disputes were conducted and adjudicated by

  the State Court in the Severed Suit. On August 31, 2018, the Chavez Family filed a third-



  11
    The Texas Supreme Court defined the entire Chavez Family plaintiffs as “Chavez” in its
  Opinion. Chavez III, 520 S.W.3d at 899.


                                                                                         40
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 41
                                     of 106


  party petition and crossclaim against R&W in the Severed Suit pending in State Court. In

  this pleading, the Chavez Family alleged claims against R&W for breach of fiduciary duty,

  negligent misrepresentation, civil conspiracy, and perjury.

         On October 1, 2018, the Trustee (on behalf of the R&W bankruptcy estate)

  removed the Severed Suit from State Court to this Court, where it became this adversary

  proceeding no. 18-01091 (dkt# 1). The Severed Suit removed to this Court encompassed

  all claims and defenses asserted in the Severed Suit for breach of contract previously

  pending in State Court, including the claims of KCSR, the counterclaims by the Chavez

  Family against KCSR, and the third-party claims by the Chavez Family against R&W.

      D. Specific Subject Matters
         U




         With respect to specific subject matters, the following are additional findings of fact

  by the Court after weighing all the evidence and the credibility of all witnesses.

  Authority of Luz to Settle as Agent for Other Adult Clients
  U




         The Court finds that Luz did not have authority as an agent for the other four adult

  members of the Chavez Family to accept a settlement on their behalf in the September

  28, 2010 phone call with Watson.

         Initially, the Court has examined the conduct and communications of the adult

  members (the principals) to Luz (their alleged agent) to determine if Luz had actual

  authority to settle their claims of the other adults. Darlene and Allen were not aware of

  the 2010 settlement offer when it was made to Luz and never consented to any settlement

  of their individual claims. Darlene testified that Luz did not have authority to act for her in

  all aspects of the case. Darlene and Allen did not allow Luz to believe that Luz had

  authority to finally settle their individual claims in September 2010 without their specific



                                                                                              41
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 42
                                     of 106


  consent. The evidence did not establish that Darlene and Allen intentionally or negligently

  conferred authority on Luz to settle their individual claims without their specific consent.

  There was no credible evidence that Francisco and Celia (Luz’s in-laws and individual

  claimants) took any actions that could be construed as providing actual authority to Luz

  to settle on their behalf.

         None of these four adults (or Luz for that matter) ever contacted R&W or anyone

  else asking for their funds under the 2010 settlement. Luz also signed the same form of

  Engagement Letter as the other four adults, so Luz was charged with knowledge that the

  individual claims of the other four adults could not be settled without the consent and final

  approval of the other four adults. In sum, the Court finds that these four other adults did

  not give Luz actual authority to settle their claims.

         Next, the Court has examined the conduct of these adult members (the principals)

  and the reasonableness of the assumption by Watson that Luz (the alleged agent) had

  the apparent authority to settle the claims of the other adults. Darlene testified that in the

  past, Watson of R&W would contact each of them individually when any “big topic” in the

  case came up. Allen testified that in the past, he was present and making settlement

  decisions at mediations with R&W as his counsel. Darlene and Allen did not knowingly

  permit Luz to hold herself out as having authority to finally settle their individual claims.

  There was no credible evidence that Francisco and Celia (Luz’s in-laws) took actions that

  could be construed as providing apparent authority to Luz to settle on their behalf.

         By permitting Luz to be the primary contact person for the family, the other adult

  members of the Chavez Family did not clothe Luz with the authority to unilaterally make

  the most important decision on their behalf in the suit—whether or not to settle their



                                                                                             42
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 43
                                     of 106


  individual claims and for how much. During the September 2010 phone call, Watson did

  not ask Luz if she had the authority to accept the KCSR settlement offer (with the

  allocations created by Rosenthal) on behalf of the other adults. Watson did nothing to

  ascertain the scope of Luz’s authority to act for the other adults during the phone call. It

  was not reasonable for Watson to assume that just because Luz was the primary contact

  person for the family, Luz could automatically settle the individual claims of the other adult

  family members without their specific consent.

         The evidence suggesting that Luz had actual or apparent authority from Darlene

  and Allen to accept a settlement offer for them came from the testimony of Watson. On

  this critical point, Watson provided mostly vague and general testimony. For example, at

  trial, Watson generally agreed with counsel’s question that Darlene and Allen “confirmed”

  that Luz was the “voice of the family” when Watson spoke “to them, all jointly, on several

  occasions”; that Darlene and Allen “always deferred” and then “usually deferred” to Luz’s

  decisions in the case; and that Darlene and Allen always “indicated” that Luz had authority

  to speak on their behalf. (TR at pp. 16-18, 69; dkt# 131). Watson’s deposition testimony

  was similar—often responding “yes” to questions about Allen and Darlene with little

  specifics or detail other than general statements about authority. (Ex. JT-1, Tab 10, pp.

  19-20, 23, 143-4, 156-7). However, none of Watson’s detailed case notes (or other

  writings) support Watson’s generalized testimony that Darlene and Allen had previously

  agreed that Luz had their authority to settle their individual claims. (Ex. P-4).

         To the Court, Watson appeared to be carefully stretching her testimony to try and

  justify her actions after the fact. At the time of the September 28, 2010 phone call with

  Luz, Watson and R&W were under pressure as a November 15, 2010 trial date was



                                                                                             43
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 44
                                     of 106


  looming. R&W was beginning to experience financial difficulty as part of the fallout from

  the federal investigation of Rosenthal. R&W had no desire to retry an expensive suit

  against KCSR that was lost the first time. KCSR had made a reasonable settlement offer

  under the circumstances, an offer that Watson felt her clients should accept and would

  recoup some of R&W’s significant expenses. When Watson was finally able to chase

  down Luz on the phone, Watson managed to get Luz to verbally agree to the settlement.

         At that time, Watson figured that the other four adult clients would just go along

  with Luz and ultimately agree to the KCSR settlement offer, so Watson never even tried

  to meet or speak to her other adult clients about the settlement offer. Later, when Luz

  disavowed the settlement and the other adult clients refused to give their consent to the

  settlement, Watson was forced to stretch and justify the settlement by taking the position

  that Luz had authority to settle the claims of the other adult clients as well. Further, even

  if the Court were to accept Watson’s generalized testimony that the other adults agreed

  that Luz was the voice for the family, this does not establish that the scope of authority

  granted to Luz included settling the individual claims of the other adults without their

  knowledge and specific consent.

         The Court recognizes that several months after the September 2010 phone call

  with Watson, Luz signed an affidavit stating that “I have always been the person that the

  law firm contacts for decisions on the case.” (Ex. P-8). 12 However, actual authority
                                                                  P   P




  cannot be based solely on the words of an agent (Luz). And in determining apparent


  12
    Luz, acting pro se, also filed pleadings purportedly on behalf of the entire Chavez Family. (Exs.
  P-12, P-19). These pleadings, as well as the affidavit of Luz, are not dispositive as to whether
  Luz was an agent with authority to accept a settlement offer for the other adults back in the
  September 2010 phone call with Watson. The pleadings and affidavit were filed many months
  (and sometimes years) after the critical September 2010 phone call with Watson.


                                                                                                  44
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 45
                                     of 106


  authority, only the conduct and acts of the principals (not the agent Luz) are examined.

  Further, this same affidavit signed by Luz stated that Darlene and Allen (two of the

  principals) did not agree to settle the suit against KCSR.

         No writings exist whereby Darlene, Allen, Francisco or Celia gave authority to Luz

  to settle their individual claims. The only writings on authority to settle claims are the

  Engagement Contracts, signed by Watson herself for R&W and by Darlene, Allen,

  Francisco, and Celia individually. Each Engagement Contract specifically states that

  R&W may not settle “MY” claims without “MY” consent and “my” final approval. (Ex. CD-

  5).

         After weighing all the evidence and considering the credibility of all witnesses, the

  Court finds, as a factual matter, that Luz did not have actual or apparent authority as

  agent for the other adult members of the Chavez Family to accept a settlement on their

  behalf during the September 2010 phone call with Watson.

  Barratry
  U




         When the Chavez Family retained R&W in February 2007, they had not hired any

  other lawyer or firm to represent them in their claims against KCSR. The credible and

  probative evidence did not prove that in February 2007 a non-attorney associated with

  R&W solicited a relative of the Chavez Family to hire R&W as counsel for the Chavez

  Family. It was not established that R&W paid or caused to be paid $10,000 to a non-

  attorney to secure the Chavez Family as clients by credible evidence.

         At the first meeting in February 2007, relatives of Luz asked R&W if they could pay

  some funds to Luz (who was recently widowed and raising a small child) for living

  expenses while the case proceeded to trial. In response, R&W agreed to this request,



                                                                                           45
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 46
                                     of 106


  and ultimately advanced $10,000 and $2,000 monthly to Luz for living expenses. The

  $10,000 was not advanced by R&W to Luz for the purpose of soliciting employment of

  R&W by the Chavez Family. 13   P




  R&W Expenses
  U




         As of September 28, 2010, R&W had incurred $416,724 in out-of-pocket expenses

  relating to the wrongful death suit filed against KCSR, including advances made directly

  to the Chavez Family of about $64,000. As of November 10, 2010, R&W had incurred

  out-of-pocket expenses on behalf of the Chavez Family in the prosecution of the wrongful

  death suit against KCSR totaling $417,622. 14   P




         The Court specifically finds that the $417,622 in out-of-pocket expenses of R&W

  are actual, necessary, and reasonable expenses incurred by R&W in the prosecution of

  the wrongful death suit against KCSR and are within the scope of reimbursable expenses

  in the Engagement Contracts. The expenses included the cost of multiple experts,

  reports, research, investigation, depositions, discovery, travel, and jury trial in the

  complex wrongful death suit. (Ex. P-38). Indeed, the witnesses at trial in this adversary

  proceeding (including current counsel for the Chavez Family) testified that such expenses

  were incurred by R&W and were reasonable. At the time the Engagement Contracts were

  signed, the Chavez Family understood that R&W would be reimbursed for its expenses




  13
    The Court analyzes the evidence with respect to barratry in more detail in its conclusions of
  law.
  14
     The Court notes that the factual stipulations by the parties in the PTO have slightly different
  numbers for R&W’s expenses as of November 15, 2010. See PTO (dkt# 98, ¶¶ 53, 87). The
  Chavez Family and the Trustee have also stipulated that if the 2010 settlement in the Dean Letter
  is enforced by the Court, R&W’s expense recovery would be limited to $325,000 (the amount set
  forth in the Dean Letter). See PTO (dkt# 98, ¶ 87 n.1)


                                                                                                 46
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 47
                                     of 106


  out of any recovery against KCSR, whether by judgment or settlement.

  KCSR Performance/Authority
  U




        KCSR has been and remains ready, willing, and able to perform the 2010

  settlement, as reflected in the Dean Letter as modified by the Second Judgment. KCSR

  is holding such settlement funds in reserve for the Chavez Family. The settlement funds

  have not been paid to date as it would be a useless act, because the Chavez Family has

  denied that any enforceable settlement exists. The filing of suit to enforce the settlement

  against the Chavez Family has been duly authorized by KCSR.

  Lloyds workers’ compensation lien
  U




        Lloyds is the workers’ compensation carrier for Rental Xpress, the employer of Sr

  and Jr at the time of the fatal train accident. (Ex. D-44). Since the accident and through

  October 2019, Lloyds has paid workers’ compensation benefits totaling $373,737 to Luz

  and Joel. Luz continues to receive weekly benefits of $392. (Ex. P-51).

        Lloyds asserts a statutory subrogation lien under the Texas Labor Code for

  benefits it has paid to Luz and Joel ($373,737) and will continue to pay to Luz, up to the

  amount that Luz and Joel may recover from KCSR. (Ex. P-51). By the time the Second

  Judgment was entered by the State Court in February 2014 enforcing the 2010 settlement

  reflected in the Dean Letter, Lloyds had agreed to accept the $61,333 allocated to Lloyds

  for its workers’ compensation lien against the recovery by Luz and Joel under the

  settlement. Recently, Lloyds has notified counsel for the Chavez Family and KCSR that

  Lloyds will continue to honor its previous agreement to accept $61,333 for its lien if this

  Court enforces the settlement reflected by the Second Judgment. On the other hand, if

  the settlement is not enforced by this Court and the wrongful death suit continues forward,



                                                                                          47
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 48
                                     of 106


  Lloyds has advised counsel for the parties that it will not abide by its previous agreement

  to limit its lien against any recovery by Luz and Joel. (Ex. P-51).

                                           IV.
                                   CONCLUSIONS OF LAW

           The following constitutes the conclusions of law with legal analysis by the Court in

  this adversary proceeding.

     A. Enforcement of Settlement/Breach of Contract

           KCSR seeks specific performance and enforcement of the 2010 settlement

  agreement reflected by the Dean Letter (with the settlement for the minor Joel approved

  by the State Court) against the Chavez Family, based on breach of contract. See KCSR

  Complaint (dkt# 18). Likewise, on behalf of the R&W estate, the Trustee seeks specific

  performance and enforcement of the 2010 settlement agreement against the Chavez

  Family, based on breach of contract. See Trustee Counterclaims (dkt# 56). The Chavez

  Family has asserted a plethora of defenses to the enforcement of the 2010 settlement.

  See Chavez Answer (dkt# 50-1).

           For the multiple and independent reasons set forth below, the Court concludes that

  KCSR and the Trustee are not entitled to enforce the 2010 settlement against the Chavez

  Family by specific performance.

  (1) Unauthorized Settlement on Behalf of Other Adult Clients of Chavez Family
     U




           The Court concludes that the 2010 KCSR settlement reflected by the Dean Letter

  may not be enforced by specific performance against Darlene, Allen, Francisco and Celia

  (the other adult client members of the Chavez Family). In short, these other adults did

  not authorize or provide consent to the settlement of their individual claims, as set forth

  below.

                                                                                            48
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 49
                                     of 106


         Under Texas law, if the evidence shows that an attorney did not have the authority

  of a client to enter into a settlement agreement, the settlement will not be enforced against

  the client. See, e.g., Karle v. Innovative Direct Media Ltd. Co., 309 S.W.3d 762, 765-66

  (Tex. App.—Dallas 2010, no pet.) (citing Cleere v. Blaylock, 605 S.W.3d 294, 296-97

  (Tex. Civ. App.—Dallas 1980, no writ)); Ebner v. First State Bank of Smithville, 27 S.W.3d

  287, 300 (Tex. App.—Austin 2000, pet. denied) (supporting citations omitted). Settlement

  of a suit by an attorney without the knowledge or consent of a client is an unauthorized

  act, and an unauthorized settlement agreement will be set aside. See Johnson v. Rancho

  Guadalupe, Inc., 789 S.W.2d 596, 598 (Tex. App.—Texarkana 1990, writ denied)

  (supporting citations omitted). The employment of counsel does not “clothe” counsel with

  authority to settle a suit “without the specific consent of the client.” Breceda v. Whi, 187

  S.W.3d 148, 152 (Tex. App.—El Paso 2006, no pet.) (citing Sw. Bell Tel. Co. v. Vidrine,

  610 S.W.2d 803, 805 (Tex. Civ. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.)).

         Although some Texas courts have held that an attorney “retained for litigation” is

  presumed to possess actual authority to enter into a settlement on behalf of a client, this

  presumption is rebuttable. See, e.g., City of Roanoke v. Town of Westlake, 111 S.W.3d

  617, 629 (Tex. App.—Fort Worth 2003, pet. denied). 15        P   P   A court will indulge every

  reasonable presumption to support a settlement agreement made by a “duly employed

  attorney,” but when the evidence shows that the attorney did not have the client’s authority

  to agree, the settlement agreement will not be enforced. Ebner, 27 S.W.3d at 300




  15
    In Chavez III, the Texas Supreme Court “assum[ed] without deciding” that an attorney retained
  for litigation is presumed to have authority to enter into a settlement agreement, but recognized
  that if there is such a presumption, it may be rebutted. 520 S.W.3d at 900.


                                                                                                49
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 50
                                     of 106


  (supporting citations omitted). 16
                                  P   P




         Here, the 2010 settlement sought to be enforced by KCSR and the Trustee against

  the Chavez Family is set forth in the Dean Letter. (Ex. P-1). Dean sent this settlement

  letter purportedly as counsel for all members of the Chavez Family to counsel for KCSR.

  It is undisputed that Dean did not have authority directly from any of the Chavez Family

  to send this settlement letter; instead, Dean relied upon Watson of R&W to obtain

  authority from each of the client members of the Chavez Family to the settlement set forth

  in the Dean Letter.

         The only Chavez Family client that Watson discussed the 2010 settlement with

  was Luz, in one phone call on September 28, 2010. As a factual matter, the Court has

  already found that Luz did not accept the settlement offer on behalf of Darlene, Allen,

  Francisco, and Celia (the other adult clients in the Chavez Family) in that phone call with

  Watson. Luz only accepted the offer on behalf of herself. It is undisputed that Watson

  never discussed the 2010 settlement with these other adult clients to obtain their consent

  to the settlement. As a result, for this reason standing alone, the 2010 settlement

  reflected in the Dean Letter is not enforceable against Darlene, Allen, Francisco and

  Celia—because the evidence showed that these four adult clients never authorized the

  settlement of their individual claims as set forth in the Dean Letter.

         Even if Luz did accept the 2010 settlement offer on behalf of the other adult



  16
    It is doubtful whether these presumptions even apply in this adversary proceeding, as explained
  in more detail below. Regardless of whether such presumptions apply here, the Court finds that
  the evidence demonstrated that Dean and R&W did not have authority and consent of the other
  adult family clients (Darlene, Allen, Francisco and Celia) to settle their individual claims as
  reflected in the Dean Letter.



                                                                                                50
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 51
                                     of 106


  members of the Chavez Family in the phone call with Watson (contrary to the Court’s

  factual finding), the Court concludes that Luz did not have authority to accept the KCSR

  settlement offer on behalf of the other adult members. In this regard, KCSR and the

  Trustee contend that Luz was the “agent” for the other adult family members, with the

  actual or apparent authority to accept the settlement on behalf of these other adults.

         Recently, the Fifth Circuit examined the two types of agency authority under Texas

  law, which are “actual authority” and “apparent authority.” Russell v. Russell (In re

  Russell), 941 F.3d 199, 204-05 (5th Cir. 2019). Absent actual or apparent authority, an

  agent cannot bind a principal under Texas law. Russell, 941 F.3d at 204 n.3 (supporting

  citations omitted).   Texas law does not presume agency in a non-attorney client

  relationship; it must be proven by the party alleging an agency relationship. See, e.g.,

  Lifshutz v. Lifshutz, 199 S.W.3d 9, 22 (Tex. App.—San Antonio 2006, pet. denied)

  (supporting citations omitted).

         Actual authority is authority that the principal “intentionally conferred on the agent

  or allowed the agent to believe was conferred.” Russell, 941 F.3d at 204 (citing Ebner,

  27 S.W.3d at 300). Such authority “is created through the written or spoken words or

  conduct of the principal communicated to the agent.” CNOOC Se. Asia Ltd. v. Paladin

  Res. (SUNDA) Ltd., 222 S.W.3d 889, 899 (Tex. App.—Dallas 2007, pet. denied) (citing

  Walker Ins. Servs. v. Bottle Rock Power Corp., 108 S.W.3d 538, 550 (Tex. App.—

  Houston [14th Dist.] 2003, no pet.)). Actual authority cannot be based merely on the

  words or deeds of the agent. CNOOC Se. Asia Ltd., 222 S.W.3d at 889.

         Apparent authority under Texas law is based on estoppel. Gaines v. Kelly, 235

  S.W.3d 179, 183 (Tex. 2007) (citing Baptist Mem’l Hosp. Sys. v. Sampson, 969 S.W.2d



                                                                                            51
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 52
                                     of 106


  945, 948 (Tex. 1998)). Apparent authority arises in two situations: (1) from a principal

  knowingly permitting an agent to hold the agent out as having authority; or (2) by a

  principal’s actions, which lack such ordinary care as to clothe an agent with the indicia of

  authority, thus leading a reasonably prudent person to believe that the agent has the

  authority the agent purports to exercise. Gaines, 235 S.W.3d at 183; Russell, 941 F.3d

  at 205. In determining apparent authority, a court may consider only the conduct and

  acts of the principal (not the agent). Gaines, 235 S.W.3d at 182; Russell, 941 F.3d at

  204. The acts of the principal are examined to ascertain whether those acts would lead

  a reasonably prudent person using diligence and discretion to ascertain the agent’s

  authority to act on behalf of the principal. Gaines, 235 S.W.3d at 182-83. In short, to

  determine an agent’s apparent authority, the conduct of the principal and the

  reasonableness of the third party’s assumptions about the agent’s authority are

  examined. Gaines, 235 S.W.3d at 182-83.

         Three limitations exist on the use of apparent authority of an agent to bind a

  principal under Texas law. First, and significant here, a principal is not bound when the

  third party had “notice of the limitations of the agent’s power.” Russell, 941 F.3d at 205

  (citing G.D. Douglass v. Pan., Inc., 504 S.W.2d 776, 779 (Tex. 1974)). Second, “a

  principal’s full knowledge of all material facts is essential” to establish apparent authority.

  Gaines, 235 S.W.3d at 182 (supporting citations omitted). Third, a party dealing with an

  agent has a duty to ascertain both the fact and the scope of the agent’s authority; and if

  the party deals with the agent without having made such determination, the party does

  so at its own risk. Texas Cityview Care Ctr., L.P. v. Fryer, 227 S.W.3d 345, 353 (Tex.

  App.—Fort Worth 2007, pet. dism’d); Suarez v. Jordan, 35 S.W.3d 268, 272 (Tex. App.—



                                                                                              52
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 53
                                     of 106


  Houston [14th Dist.] 2000, no pet.).

            The Court will now apply these agency rules in the context of the September 2010

  phone call between Watson and Luz. In this framework, Luz is the “agent,” the other adult

  members of the Chavez Family are the “principals,” and Watson of R&W is the “third

  party.”

            The Court has already found, as a factual matter, that Luz did not have the actual

  authority as an agent for the other adult Chavez Family members to accept a settlement

  offer on their behalf. The Court has examined the conduct and communications of the

  other adults (the principals) to Luz (the alleged agent) in making this determination, as

  set forth in detailed factual findings.

            Although a slightly closer call, the Court has also found, as a factual matter, that

  Luz did not have the apparent authority as an agent for the other adult Chavez Family

  members to accept a settlement on their behalf. In this respect, the Court has examined

  the conduct and actions of the other adults (the principals) and the reasonableness of the

  assumptions by Watson (the third party) about the authority of Luz (the alleged agent), as

  set forth in detailed factual findings.

            Just as importantly, the doctrine of apparent authority cannot be used to establish

  that Luz was the agent of the other adult members for the purpose of accepting the KSCR

  settlement offer on their behalf. As recognized by the Fifth Circuit, a principal is not bound

  when the third party had “notice of the limitations on the agent’s power.” See Russell,




                                                                                             53
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 54
                                     of 106


  941 F.3d at 205 (applying Texas law). 17  P   P




           Here, Watson of R&W (the third party) had notice of a limitation on Luz’s power

  (as agent) to accept a settlement offer on behalf of the other adult family members (the

  principals). The limitation is specifically set forth in the Engagement Letter signed by

  Watson of R&W with each of the other adult family members, as clients. The Engagement

  Letter provides, in all capitalized letters, that “NO SETTLEMENT OF MY SAID CLAIMS

  WILL BE MADE BY ATTORNEYS [R&W] WITHOUT MY CONSENT.” The Engagement

  Letter further provides that R&W “shall neither settle or compromise this matter without

  my final approval.” (Ex. CD-5). The repeated use of the word “my” in the Engagement

  Letter makes this limitation crystal clear and unequivocal—the claims of the other adult

  family members could not be settled without each individual adult providing R&W their

  own consent and final approval to the settlement.

           For these reasons, the Court concludes that the 2010 KCSR settlement reflected

  by the Dean Letter cannot be enforced by specific performance against Darlene, Allen,

  Francisco and Celia (the other adult client members of the Chavez Family) because they

  did not authorize or approve the settlement of their claims.

  (2) Unauthorized Settlement by Dean as Attorney of Record
       U




           The Court also concludes that the 2010 settlement reflected by the Dean Letter

  cannot be enforced against any member of the Chavez Family. In short, Dean was not

  an authorized attorney of record for the Chavez Family, so Dean had no authority to settle


  17
    In Russell, the Fifth Circuit reversed the bankruptcy court for this very reason—since the third
  party (David) had notice that the agent (Yarrell) was not authorized to collect a payment on behalf
  of the principal (Janna), the third party (David) could not rely on the apparent authority of the
  agent (Yarrell). The Fifth Circuit also stated that whether the agent (Yarrell) was the attorney of
  record for the principal (Janna) “makes no difference.” 941 F.3d at 205.


                                                                                                  54
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 55
                                     of 106


  the suit under Rule 11 through the Dean Letter, for the reasons set forth below.

        KCSR and the Trustee seek to enforce the Dean Letter sent by Dean (purportedly

  as attorney for the Chavez Family) under Rule 11 of the Texas Rules of Civil Procedure.

  Rule 11 provides as follows:

        Unless otherwise provided in these rules, no agreement between attorneys
        or parties touching any suit pending will be enforced unless it be in writing,
        signed and filed with the papers as part of the record, or unless it be made
        in open court and entered of record.

  TEX. R. CIV. P. 11 (emphasis added).

        A Rule 11 agreement made by an attorney will not be enforced against a client, if

  the evidence shows that an attorney was not authorized to settle for the client. Karle, 309

  S.W.3d at 765; Ebner, 27 S.W. 3d at 300. Although Texas courts have recognized certain

  rebuttable presumptions regarding an attorney’s authority to enter into a Rule 11

  agreement for a client, the attorney must be “retained for litigation” and must be “duly

  employed” by the client for these presumptions to arise. See, e.g., City of Roanoke, 111

  S.W.3d at 629 (an attorney “retained for litigation” is presumed to possess authority to

  enter into a Rule 11 agreement on behalf of a client, although the presumption is

  rebuttable); Ebner, 27 S.W. 3d at 300 (courts indulge every reasonable presumption to

  support a Rule 11 settlement agreement made by a “duly employed attorney,” although

  the presumption is rebuttable).

        An attorney that enters an appearance for a party is presumed to be authorized to

  do so, unless it is conclusively shown that the attorney was not authorized to appear for

  the party. Grey v. First Nat. Bank in Dallas, 393 F.2d 371, 384 n.17 (5th Cir. 1968)

  (applying Texas law) (supporting citations omitted); West v. City Nat’l Bank of

  Birmingham, 597 S.W.2d 461, 463 (Tex. Civ. App.—Beaumont 1980, no writ). The

                                                                                          55
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 56
                                     of 106


  “longstanding rule in Texas” is that a party is not bound by the acts of an attorney if the

  party rebuts this presumption and demonstrates that an attorney was not authorized to

  act on behalf of the party. Latter and Blum of Texas, LLC v. Murphy, No. 02-17-00463-

  CV, 2019 WL 3755765, at *8 (Tex. App.—Fort Worth Aug. 8, 2019, pet. filed) (mem. op.)

  (citing Merritt v. Clow, 2 Tex. 582, 588 (1847); Levy v. Roper, 230 S.W. 514, 516 (Tex.

  Civ. App.—San Antonio 1921), modified, 256 S.W. 251 (Tex. 1923)).

         Texas law presumes that an attorney has authority to sign pleadings on behalf of

  a client; however, “an attorney does not have authority to act on behalf of a purported

  client if the purported client did not hire the attorney to represent him.” Maiz v. Virani, 311

  F.3d 334, 341 n.5 (5th Cir. 2002) (citing Grey, 393 F.2d at 384 n.17 (5th Cir. 1968)). It is

  “hornbook law that no person has the right to appear as attorney for another without first

  receiving authority from the purported client.” Maiz, 311 F.3d at 341 n.5 (citing Dev.

  Disabilities Advocacy Ctr. v. Melton, 521 F. Supp. 365, 372 (D.N.H. 1981), and the United

  States Supreme Court in Pueblo of Santa Rosa v. Fall, 273 U.S. 315 (1927)). It is settled

  law in Texas that ordinarily an attorney employed by a client in a suit (here, R&W) is a

  special agent and does not have blanket authority to employ other counsel (here, Dean)

  to assist the attorney in the suit or to settle the suit. See State Life Ins. Co. v. Duke, 69

  S.W.2d 791, 793 (Tex. Civ. App.—San Antonio 1934, writ ref’d).

         An attorney-client relationship is contractual under Texas law. SMWNPF Holdings,

  Inc. v. Devore, 165 F.3d 360, 364-65 (5th Cir. 1999) (citing Yaklin v. Glusing, Sharpe &

  Krueger, 875 S.W.3d 380, 383 (Tex. App.—Corpus Christi, no writ); Parker v. Carnahan,

  772 S.W.2d 151, 156 (Tex. App.—Texarkana 1989, writ denied)). Both the client and the

  attorney must understand and mutually agree to “the nature of the work to be



                                                                                              56
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 57
                                     of 106


  undertaken.’” SMWNPF Holdings, 165 F.3d at 364-65 (quoting Parker, 772 S.W.2d 151

  at 156). The parties must explicitly or by their conduct manifest an intent to create an

  attorney-client relationship. LeBlanc v. Lange, 365 S.W.3d 70, 79 (Tex. App.—Houston

  [1st Dist.] 2011). The determination of whether a contract exists that creates an attorney-

  client relationship is based on an objective standard of what the parties said and did.

  LeBlanc, 365 S.W.3d at 79 (citing Tanox, Inc. v. Akin, Gump, Strauss, Hauer & Feld, LLP,

  105 S.W.3d 244, 254 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)). One party’s

  subjective belief that a relationship was formed is not sufficient to form an attorney-client

  relationship. LeBlanc, 365 S.W.3d at 79; SMWNPF Holdings, 165 F.3d at 364.

         The Court will now apply these legal principles to the basic facts in this case. Here,

  the evidence showed that the Chavez Family never hired or retained Dean as their

  attorney in the wrongful death suit. Instead, the Chavez Family hired the R&W law firm

  to be their attorneys. R&W, on the eve of trial, associated Dean to make an appearance

  and try the wrongful death suit for the Chavez Family—without consulting with or the

  consent of the Chavez Family. As a result, because Dean was not “retained for litigation”

  or “duly employed” by the Chavez Family (the clients) in the wrongful death suit, there is

  not even a legal presumption that Dean had authority to settle the suit and enter into a

  Rule 11 agreement (the Dean Letter) for the Chavez Family.

         R&W unilaterally filed a Notice of Appearance with the State Court adding Dean

  as counsel of record for the Chavez Family about a week before the jury trial started in

  the wrongful death suit. It was conclusively shown that this Notice of Appearance was

  filed for Dean without the authorization or approval of the Chavez Family.            It was

  conclusively shown that the Chavez Family never hired Dean and did not authorize his



                                                                                            57
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 58
                                     of 106


  appearance or his engagement in the suit as their attorney. The Notice of Appearance

  for Dean was filed without discussing or notifying the Chavez Family, and the family was

  completely unaware that R&W had associated Dean when it was filed. R&W did not have

  authority from the Chavez Family to employ and associate Dean to represent the Chavez

  Family in the suit. As a result, under Texas law, since Dean was not authorized by the

  Chavez Family (the clients) to appear on their behalf as attorney of record in the wrongful

  death suit, the Chavez Family is not bound by Dean’s act in settling the suit through

  entering into a Rule 11 agreement for the Chavez Family.

         Under the circumstances, the Court also concludes that no attorney-client

  relationship existed between Dean and the Chavez Family.              There is no written

  agreement between the Chavez Family and Dean, so the conduct of both parties must

  be examined to determine if an attorney-client relationship existed. Dean appeared at

  the jury trial and a few hearings at the request of the R&W, not the Chavez Family. Dean

  could not specifically recall ever meeting with any member of the Chavez Family. The

  subjective belief by one party (Dean) that he was an attorney for the Chavez Family is

  insufficient under Texas law to create an attorney-client relationship.

         The first time that any member of the Chavez Family even heard of Dean was

  during the jury trial. Outside the courtroom during trial, Watson of R&W told Darlene of

  the Chavez Family that Dean would be assisting R&W during the trial.              Darlene

  immediately told R&W that hiring Dean was not part of their agreement. Some members

  of the Chavez Family (Luz and Darlene, and Allen when he was in attendance) saw Dean

  speaking on their behalf during the jury trial, as well as attorneys with R&W. Other

  members of the Chavez Family (elders Francisco and Celia) did not attend the trial, so



                                                                                          58
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 59
                                     of 106


  they never even saw Dean.

         Although none of the attending family members voiced any opposition to the judge

  during the jury trial about Dean acting as one of their attorneys, it would be unreasonable

  to expect any family member to jump up in the middle of a jury trial and interrupt the

  proceeding in that manner. 18 Several attorneys with R&W participated in the trial together
                               P   P




  with Dean.

         Dean also appeared at some post-trial hearings with R&W as attorney for the

  Chavez Family, but none of the family attended so they did not know that Dean was acting

  as their attorney at these post-trial hearings. Likewise, months after the trial when Dean

  negotiated with KCSR counsel about a settlement of the suit, the Chavez Family were

  completely unaware that Dean was purporting to act as an attorney on their behalf.

         The Court also concludes that there was not an understanding or agreement by

  the Chavez Family regarding the nature of the legal work to be undertaken by Dean.

  When viewed from an objective standpoint, there was not an attorney-client relationship

  between the Chavez Family and Dean under these circumstances. As a result, and for

  this reason as well, the Court concludes that Dean had no authority to settle the suit and

  enter into a Rule 11 agreement (like the Dean Letter) for the Chavez Family as their

  attorney of record.

         The only possible sources of authority for Dean to act as an attorney for the Chavez

  Family were the Engagement Contracts signed by the Chavez Family with R&W. Each



  18
     The failure of some Chavez Family members to object on the record in the middle of a jury trial
  to Dean participating in a trial with R&W attorneys is too slender a reed to find that Dean had
  “apparent authority” to settle the suit for the Chavez Family under the circumstances. See
  discussion of apparent authority, supra.


                                                                                                 59
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 60
                                     of 106


  Engagement Contract between R&W and the Chavez Family provides, in pertinent part,

  as follows:

         I [each member of the Chavez Family] hereby authorize Attorneys [R&W]
         and such other attorneys or law firms as Attorneys [R&W] in their sole
         discretion shall employ or associate in my behalf, to enter into settlement
         negotiations on my behalf as Attorneys [R&W] deem appropriate, including
         Attorneys’ prerogative to pursue cash and/or structured settlement
         negotiations. The Attorneys shall neither settle nor compromise this matter
         without my final approval . . .

  (Ex. CD-5) (emphasis added).

         For three independent reasons, the Court finds that this authorization in the

  Engagement Contracts for R&W to associate another attorney did not provide Dean with

  authority to appear as attorney of record for the Chavez Family in the wrongful death suit

  or to enter into a Rule 11 agreement (the Dean Letter) as counsel of record for the Chavez

  Family. 19P   P




         First, the plain language of the Engagement Contracts does not grant R&W

  authority to associate another attorney (Dean) to appear in the wrongful death suit as

  attorney of record for the Chavez Family or to try the suit on behalf of the Chavez Family.

  Instead, the Engagement Contracts only authorize R&W to associate another attorney to

  “enter into settlement negotiations.” Since Dean was not authorized by the Chavez

  Family to appear and try the suit as their attorney of record, Dean did not have authority

  to enter into a Rule 11 agreement settling the suit on their behalf as their attorney of

  record.

         Second, the Engagement Contracts contain only limited authorization—they



  19
     Dean testified that he must have reviewed the Engagement Letter when R&W associated him
  as trial counsel.


                                                                                          60
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 61
                                     of 106


  authorize R&W to associate an attorney to “enter into settlement negotiations.” This

  limited authorization does not authorize the associated attorney (Dean) to actually settle

  the suit, by entering into a binding Rule 11 settlement agreement as attorney of record

  for the Chavez Family in the suit.          Further, the limited authorization to engage in

  settlement negotiations certainly does not authorize Dean to settle the suit without

  consent of the Chavez Family members (the clients).

           Third, the Texas Disciplinary Rules of Professional Conduct (herein “ Disciplinary
                                                                                      U




  Rules ”) limit the authority granted in the Engagement Contracts for R&W to associate
       U




  Dean as an attorney, in the absence of the prior written consent of the Chavez Family.

  Dean entered into a fee-sharing arrangement with R&W (part contingency, part flat fee).

  In substance, the Disciplinary Rules required that R&W consult with the Chavez Family

  (their clients) before associating Dean and to obtain the written consent of the Chavez

  Family before employing and associating Dean.

           In pertinent part, Rule 1.04 of the Disciplinary Rules provides as follows:

           (f) A division or arrangement for division of a fee between lawyers who are
           not in the same firm may be made only if: . . .

              (2) the client consents in writing to the terms of the arrangement prior to
              the time of the association . . . , including:

                  (i) the identity of all lawyers or law firms who will participate in the
                  fee-sharing arrangement . . .

           (g) Every agreement that allows a lawyer or law firm to associate other
           counsel in the representation of a person, . . . and that results in such an
           association with . . . a different law firm or a lawyer in such a different firm,
           shall be confirmed by an arrangement conforming to paragraph (f). Consent
           by a client or a prospective client without knowledge of the information
           specified in subparagraph (f)(2) does not constitute a confirmation within
           the meaning of this rule . . .

  TEX. DISCIPLINARY RULES PROF’L CONDUCT (“ DISCIPLINARY RULES ”) R. 1.04(f)-(g), reprinted
                                                  U                    U




                                                                                               61
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 62
                                     of 106


  in TEX. GOV’T CODE, tit. 2, subtit. G, app. A (Tex. State Bar R. art. X, § 9) (emphasis

  added). 20
          P




              The Comments to Disciplinary Rule 1.04, as well as the Rule itself, make clear

  that the client must be advised of the key features of the arrangement (including the

  identity of the associated lawyer) and that the client must consent in writing before the

  non-firm lawyer is associated by the law firm. DISCIPLINARY RULES R. 1.04 cmts. 15, 16.

  Here, it is undisputed that R&W associated Dean to act as an additional attorney for the

  Chavez Family without first consulting with the Chavez Family about Dean and without

  seeking or obtaining the prior written consent of the Chavez Family to the association of

  Dean.

          Disciplinary Rule 1.04(g) could even be read to require prior client disclosure to

  associate a non-firm lawyer without fee sharing. See DISCIPLINARY RULES R. 1.04(g)

  (“Every agreement that allows a lawyer or law firm to associate other counsel in the

  representation of a person, . . . and that results in such an association with . . . a different

  law firm or a lawyer in such a different firm, shall be confirmed by an arrangement

  conforming to paragraph (f)”—which requires prior disclosure and consent by a client);

  see also State Bar of Texas Prof’l Ethics Comm., Op. 577 (Mar. 2007) (if a non-firm lawyer

  is working on a case without fee sharing, the name and identity of the non-firm lawyer

  must be clearly disclosed to the client); Joyner v. Comm’n for Lawyer Discipline, 102

  S.W.3d 344, 347 (Tex. App.—Dallas 2003, no pet.) (attorney employed by client to file

  personal injury suit violated Disciplinary Rule 1.01(a) when attorney associated another


  20
    Disciplinary Rule 1.04 became effective on January 1, 1990 and was amended effective March
  1, 2005—well before the Engagement Letter was signed by R&W in February 2007 and before
  Dean was associated by R&W in November 2009.


                                                                                               62
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 63
                                     of 106


  attorney to work on suit without prior informed consent of client).

           Regardless, the disclosure and prior client consent provisions of Rule 1.04 clearly

  apply here because R&W and Dean agreed to fee sharing—Dean would be paid part

  contingency and part flat fee for his work for the Chavez Family. 21       P   P




           For these multiple independent reasons, the Court concludes that the 2010

  settlement reflected by the Dean Letter cannot be enforced against any member of the

  Chavez Family. In sum, Dean was not an authorized attorney of record for the Chavez

  Family, so Dean had no authority to settle the suit on their behalf under Rule 11 through

  the Dean Letter.

  (3) Impermissible Aggregate Settlement
       U




           The Chavez Family also contends that the 2010 settlement with KCSR is

  unenforceable because it was an impermissible “aggregate settlement.”                      The Court

  agrees for the following reasons.

           Texas courts describe an “aggregate settlement” as one in which an “attorney, who

  represents two or more clients, settles the entire case on behalf of those clients without

  individual negotiations on behalf of any one client.” Authorlee v. Tuboscope Vetco Int’l,

  Inc., 274 S.W.3d 111, 120 (Tex. App.—Houston [1st Dist.] 2008, pet. denied); Arce v.

  Burrow, 958 S.W.2d 239, 245 (Tex. App.—Houston [14th Dist.] 1997), rev’d on other

  grounds, Burrow v. Arce, 997 S.W.2d 229, 247 (Tex. 1999).

           In Texas, attorneys are prohibited from entering into an aggregate settlement of

  claims made by their multiple clients, unless specific requirements are satisfied. In this


  21
     A fee sharing arrangement is often used when the “fee is contingent and the division is between
  a referring or associating lawyer initially retained by the client and a trial specialist.” Disciplinary
  Rules R. 1.04 cmt. 10.


                                                                                                       63
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 64
                                     of 106


  regard, Disciplinary Rule 1.08(f) provides:

         A lawyer who represents two or more clients shall not participate in making
         an aggregate settlement of the claims of or against the clients, . . . unless
         each client has consented after consultation, including disclosure of the
         existence and nature of all the claims or pleas involved and of the nature
         and extent of the participation of each person in the settlement.

  DISCIPLINARY RULES R. 1.08(f) (emphasis added).

         In sum, Disciplinary Rule 1.08(f) imposes the following specific requirements on

  an attorney that represents multiple clients in an aggregate settlement:

            (1) consent by each of the clients to the aggregate settlement; and
            (2) prior to consent, consultation by the attorney with each of the clients, including
                 (a) disclosure of all claims,
                 (b) the nature of the claims involved, and
                 (c) the nature and extent of participation of each settling person.
  DISCIPLINARY RULES R. 1.08(f). 22 Put another way, an aggregate settlement is permissible
                                   P   P




  only when the settling attorney discloses the terms of the aggregate settlement to each

  of his clients and obtains the consent of each of his clients to the settlement. See

  Authorlee, 274 S.W.3d at 120. Settling a case in mass without consent of all clients is

  unfair to the clients and may result in a benefit to the attorney (speedy resolution and

  payment of fees) to the detriment of the clients (decreased recovery). Arce, 958 S.W.2d

  at 245.

         In Authorlee, the Court of Appeals determined that there was not an undisclosed

  and impermissible aggregate settlement for several reasons. The plaintiffs’ attorney

  negotiated individual settlements for his multiple clients and sent each client a letter




  22
    Disciplinary Rule 1.08 was adopted long before the 2010 settlement with KCSR. Rule 1.08
  became effective on January 1, 1990 and was amended on October 23,1991. Its predecessor,
  Rule 5-106(a) of the Code of Professional Responsibility, is very similar to current Disciplinary
  Rule 1.08.


                                                                                                64
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 65
                                     of 106


  detailing a specific settlement offer.        The plaintiffs’ attorney obtained the signed

  authorization from each client to settle and acknowledging that each client’s claims were

  negotiated with similar claims but not part of an aggregate settlement. After receiving the

  written authorization from each client, the plaintiffs’ attorney then made a specific demand

  for each client on the defendant. When the defendant accepted an offer made for each

  plaintiff client, each client then signed a formal settlement and release agreement and an

  affidavit stating that each client has relied on his attorney’s legal advice. Authorlee, 274

  S.W.3d at 116-21. In stark contrast, with respect to the members of the Chavez Family,

  there were no individual negotiations at all and no specific settlement authorization from

  each client family member that even resembled the situation in Authorlee.

         Here, R&W represented multiple clients in the wrongful death suit filed against

  KCSR. Five different members of the Chavez Family were clients of R&W, asserting eight

  different claims against KCSR. 23 The evidence showed that Dean (acting as counsel for
                                    P   P




  all members of the Chavez Family) negotiated a settlement of the entire wrongful death

  suit with Clements (counsel for KCSR) without any individual negotiations on behalf of

  the different members of the Chavez Family.            Clements made a lump-sum offer of

  $400,000, then $500,000, then $525,000, and ultimately $531,000 to Dean to settle the

  claims of all members of the Chavez Family. (Exs. D-17, P-24, P-25, P-26). Dean and

  R&W did not individually negotiate the claims of the different Chavez Family members

  with counsel for KCSR.



  23
     The five adult Chavez Family members who were clients of R&W consisted of Luz, Darlene,
  Allen, Francisco and Celia. Luz brought claims on behalf of herself individually, as representative
  of the estate of her deceased husband Sr, as representative of the estate of her deceased son
  Jr, and as next friend of her minor son Joel.


                                                                                                  65
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 66
                                     of 106


         Dean communicated the KCSR lump-sum offer to Rosenthal and Watson of R&W

  (at the time, $500,000).      Rosenthal, by himself, allocated the $500,000 lump-sum

  settlement offer from KCSR among his multiple clients (the Chavez Family members) and

  R&W expenses. Watson then communicated the $500,000 offer and the allocation

  created by Rosenthal in a phone call to one Chavez Family client member—Luz. (Ex. P-

  4, p. 1). Watson and R&W did not discuss or disclose the $500,000 offer and Rosenthal’s

  allocation with their other four adult clients (Darlene, Allen, Francisco, and Celia). R&W

  never consulted with each of these other four adult clients about the nature of the claims

  involved and the extent and participation of each settling member of the Chavez Family.

  R&W also never obtained the consent of these other four adult clients to the $500,000

  settlement offer and the allocation between the Chavez Family members. 24       P   P




         As a result, the Court concludes that the 2010 settlement with KCSR was an

  impermissible aggregate settlement. R&W and Dean did not consult with each of their

  multiple clients (Darlene, Allen, Francisco, and Celia), did not disclose the settlement to

  their multiple clients, and did not obtain the consent of each of their multiple clients to the

  settlement.

         After speaking with Luz only, Watson of R&W called Dean and told him that the

  clients wanted to accept the KCSR settlement offer. Dean likely assumed that Watson

  had discussed the $500,000 offer and its allocation with each client member of the

  Chavez Family, and thus the consultation and consent requirements of Disciplinary Rule


  24
     The Court has already determined that Luz did not consent (and did not have the authority to
  consent) to the KCSR settlement offer of $500,000 on behalf of the other four adult members of
  the Chavez Family. As a factual matter, the Court has also found that Luz (the only family member
  that R&W spoke with) did not fully understand the $500,000 settlement offer and the complex
  allocation devised by Rosenthal.


                                                                                                66
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 67
                                     of 106


  1.08(f) were satisfied. Dean was incorrect in this assumption, as Watson and R&W never

  discussed the $500,000 offer and allocation with the other four adult client members of

  the Chavez Family. Dean then took the allocation devised by Rosenthal, adjusted the

  allocation in later discussions with Watson, and sent the Dean Letter to counsel for KCSR.

  (Ex. P-1). The Dean Letter broke down the lump-sum offer made by KCSR to individual

  claimants and R&W expenses; however, this allocation was never discussed in any

  manner with the other four adult clients. The Dean Letter also included an additional

  $25,000 allocation to R&W for expenses (raising the expense reimbursement to

  $325,000), which was never discussed with Luz or the other four adult clients.

         A Texas court has found a settlement to be unenforceable as against public policy

  when the settlement violated the Disciplinary Rule prohibiting aggregate settlements. 25 P   P




  Quintero v. Jim Walter Homes, Inc., 709 S.W.2d 225, 229-30 (Tex. App.—Corpus Christi

  1985, writ ref’d n.r.e.).

         In Quintero, a plaintiffs’ attorney filed suit for one homeowner couple (the

  Quinteros) against a homebuilder, and with client consent, engaged a trial attorney that

  tried the suit. At the same time, the plaintiffs’ attorney also represented multiple other

  homeowner clients in claims against the homebuilder. The plaintiffs’ attorney negotiated

  a lump-sum aggregate settlement of $1.8 million for his other multiple clients with the

  homebuilder’s counsel, to be divided among all the homeowner clients according to a

  formula. The plaintiffs’ attorney then consulted with his homeowner clients that had filed

  suit (the Quinteros) and obtained their consent to join in the aggregate settlement with his



  25
    Quintero was decided when Disciplinary Rule 5-106(a) of the Code of Professional
  Responsibility was in effect, which is substantially the same as present Rule 1.08(f).


                                                                                           67
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 68
                                     of 106


  other multiple clients and release their claims against the homebuilder. Unknown to the

  plaintiffs’ attorney or the homeowner Quinteros at the time, the trial court had rendered a

  judgment in the suit in favor of the homeowner Quinteros against the homebuilder that

  was litigated by the associated trial attorney. Once the homeowner Quinteros became

  aware of the more lucrative judgment in their favor, they revoked their consent to the

  aggregate settlement. The trial court still enforced the settlement against the homeowner

  Quinteros and dismissed their suit against the homebuilder. Quintero, 709 S.W.2d at

  227-28.

         The appellate court in Quintero reversed the trial court and held that the settlement

  was unenforceable and void as being against public policy, because it was an aggregate

  settlement that did not comply with the Disciplinary Rules. Quintero, 709 S.W.2d at 230.

  The appellate court found that the homeowner Quinteros were not informed of the nature

  of the claims involved in the aggregate settlement or the total settlement amount by their

  attorney, as required by the Disciplinary Rule governing aggregate settlements. The

  appellate court also found that the settling homeowner clients (the Quinteros) were not

  provided with a list of the individual amounts that other settling clients would receive by

  their attorney, another requirement of the Disciplinary Rule governing aggregate

  settlements.   The Quintero court stated that the purpose of the Disciplinary Rule

  governing aggregate settlements is to ensure that clients do not give up their rights unless

  they have full knowledge of the other settlements involved. As a result, the Quintero court

  concluded that the settlement agreement and release was unenforceable as against

  public policy. Quintero, 709 S.W.2d at 229-30.

         The Court is aware that the Quintero case involved one relatively extreme fact (the



                                                                                           68
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 69
                                     of 106


  settling homeowners were unaware of a more lucrative judgment in their favor) when they

  agreed to the aggregate settlement.            Nonetheless, in finding the settlement

  unenforceable, the Quintero court focused on the Disciplinary Rule governing aggregate

  settlements, and its requirement that clients be fully informed about what other clients are

  receiving through an aggregate settlement.

         Here, with respect to the KCSR settlement sought to be enforced against the

  Chavez Family, the facts are more extreme than those presented in Quintero. Four adult

  clients of the Chavez Family were never even informed of the aggregate settlement by

  their attorney, and never consented to settlement of their individual claims. In contrast,

  the clients in Quintero were informed of the aggregate settlement (albeit inadequately) by

  their attorney and affirmatively consented to the aggregate settlement. No member of the

  Chavez Family (including the uninformed four adult clients) ever signed a release of their

  claims against KCSR based on the settlement. In contrast, the clients in Quintero signed

  a release of their claims based on the aggregate settlement. The only adult member of

  the Chavez Family that was informed of the aggregate settlement by R&W was Luz—in

  a relatively short phone call—and she did not fully understand the settlement. In contrast,

  the clients in Quintero were called by their attorney to discuss the settlement and then, at

  the attorney’s request, went to their attorney’s office to discuss the settlement before

  agreeing to the settlement.

         Here, the aggregate settlement offer made by KCSR was allocated among the

  Chavez Family clients by Rosenthal (now a convicted felon for offenses committed in the

  same time frame), without consulting with any client. The allocation devised by Rosenthal

  resulted in his law firm (R&W) getting about 60% of the total settlement amount, and the



                                                                                           69
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 70
                                     of 106


  clients netting less than 30% of the settlement. Unilateral changes were then made to

  Rosenthal’s allocation to increase the recovery to the R&W firm by $25,000, without

  discussion with or the consent of any client. This revised allocation found its way into the

  Dean Letter sent to KCSR, representing the 2010 settlement.

         The Court does not lightly determine that the 2010 settlement with KCSR is

  unenforceable because it is an impermissible aggregate settlement.              The Court

  recognizes that KCSR bears little or no responsibility for the failure of R&W and Dean to

  consult with each of their clients about the aggregate settlement and to obtain each of

  their clients’ informed consent to the aggregate settlement.       But KCSR could have

  avoided the aggregate settlement requirements if KCSR had conducted individual

  negotiations with Dean or R&W about each of the claims of the different Chavez Family

  members. That did not occur, and the facts in this case are extreme and unusual. The

  safeguards created for clients like the Chavez Family by Disciplinary Rule 1.08(f) were

  not even close to being satisfied in this case.

         For these reasons, the Court concludes that the 2010 settlement with KCSR is

  unenforceable because it is an impermissible aggregate settlement.

  (4) Specific Performance of Settlement
     U




         KCSR and the Trustee seek specific performance and enforcement of the 2010

  settlement against the Chavez Family, based on a breach of contract theory. The Court

  concludes that KCSR and the Trustee are not entitled to specific performance of the 2010

  settlement against the entire Chavez Family. The Court also declines to order partial

  specific performance of the 2010 settlement against Luz (the only family member that

  agreed in any manner to the 2010 settlement).



                                                                                           70
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 71
                                     of 106


          Specific performance of a contract is an equitable remedy under Texas law that

  may be awarded at the trial court’s discretion upon a showing of breach of contract. TLC

  Hosp., LLC v. Pillar Income Asset Mgmt., Inc., 570 S.W.3d 749, 768 (Tex. App.—Tyler

  2018, pet. denied) (supporting citations omitted); see also Roundville Partners L.L.C. v.

  Jones, 118 S.W.3d 73, 79 (Tex. App.—Austin 2003, pet. denied) (recognizing that specific

  performance is not a matter of right to enforce a contract, instead it is a “matter of grace”

  in the discretion of the trial court).

         The Court has already determined that the 2010 KCSR settlement reflected by the

  Dean Letter is not enforceable against Darlene, Allen, Francisco, and Celia (the other

  adult client members of the Chavez Family) for the multiple reasons set forth above. In

  sum, these other adults did not authorize or approve the settlement of their individual

  claims. Dean was not an authorized attorney of record and had no authority to settle the

  claims of the Chavez Family under Rule 11 through the Dean Letter as their attorney of

  record. These four adults were never consulted about or consented to the aggregate

  settlement of their claims. As a result, these four adults did not breach any contract with

  KCSR, and specific performance of the settlement against these four adults is simply not

  an available remedy.

         The Court has found that Luz (one member of the Chavez Family) agreed to the

  2010 settlement on her own behalf, in a phone call with Watson of R&W on September

  28, 2010. After the close of evidence and prior to closing arguments, the Court asked

  KCSR if, in the event the Court determined that Darlene and Allen were not bound by the

  settlement, it wanted the Court to consider a decree of partial specific performance of the

  2010 settlement against Luz. KCSR responded in the affirmative (dkt# 132).



                                                                                            71
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 72
                                     of 106


         The Court concludes that an award of partial specific performance of the 2010

  settlement against Luz would not be proper.        In this Opinion, the Court has now

  determined that the 2010 settlement is not enforceable against Luz for several reasons.

  In sum, Dean was not an authorized attorney of record for Luz and had no authority to

  settle the claims of Luz under Rule 11 through the Dean Letter as her attorney of record.

  The 2010 settlement is also unenforceable as an aggregate settlement. These

  determinations mean that Luz did not breach any enforceable contract with KCSR, and

  partial specific performance of the 2010 settlement against Luz is not even an available

  remedy.

         Even if partial specific performance of the settlement were an available remedy,

  the Court would, in its discretion, equitably decline to order partial specific performance

  against Luz under the circumstances. As set forth in its detailed factual findings, Luz did

  not fully understand the KCSR settlement offer and the complex allocation devised by

  Rosenthal explained to her in one phone call from Watson. In short, Luz did not give an

  effective and informed consent to the settlement. Numerous important details about the

  settlement were never even discussed with Luz, such as increasing the expense

  allocation to R&W, confidentiality with liquidated damages, and indemnity. The Court

  agrees with KCSR that the 2010 settlement seems quite fair and reasonable to the

  Chavez Family under the circumstances. But the simple fact is that all members of the

  Chavez Family did not accept the settlement; and the Court cannot make the Chavez

  Family agree to it.

         For these reasons, the Court declines to enforce the 2010 settlement by complete

  or partial specific performance.



                                                                                          72
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 73
                                     of 106


  (5) Conclusion: The Settlement is Not Enforceable
     U




         In conclusion, for a host of independent reasons, the Court determines that KCSR

  and the Trustee are not entitled to enforce the 2010 settlement against the Chavez Family

  by specific performance for breach of contract.

         As a result, all relief sought by KCSR against the Chavez Family in the KCSR

  Complaint (dkt# 1) will be denied by the Court. The relief sought by the Trustee for breach

  of contract against the Chavez Family in the Trustee Counterclaims (dkt# 56) will also be

  denied by the Court. The Court finds it unnecessary to reach the other defenses raised

  by the Chavez Family to enforcement of the 2010 settlement, particularly given the

  already substantial girth of this Opinion.

     B. Breach of Fiduciary Duty

         The Chavez Family contends that R&W breached its fiduciary duty to them as

  clients, in their crossclaim filed against the R&W estate. See Chavez Crossclaims (dkt#

  50-1, ¶¶ 58-65).

         In substance, the Chavez Family alleges that R&W breached their fiduciary duties

  by: (1) R&W making false representations that the Chavez Family had authorized R&W

  and Dean to settle their claims against KCSR in the wrongful death suit; (2) R&W entering

  into an aggregate settlement without consent of all members of the Chavez Family; (3)

  R&W hiring Dean to act as trial counsel and entering into a fee sharing agreement with

  Dean without consent of the Chavez Family; (4) R&W producing portions of client files

  which contained privileged information of the Chavez Family in February 2014; (5) R&W

  entering into a conspiracy with KCSR to cause dismissal of their wrongful death claims;

  and (6) R&W not providing proof of payment of each expense item incurred by R&W. See



                                                                                          73
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 74
                                     of 106


  Chavez Crossclaims (dkt# 50-1, ¶¶ 58-65). The Chavez Family seeks equitable fee

  forfeiture by R&W and to void the fee agreements (the Engagement Contract) with R&W

  due to such breaches of fiduciary duty. See Chavez Crossclaims (dkt# 50-1, ¶ 62); PTO

  (dkt# 98, ¶ 133).

         In sum, the Court concludes that R&W committed clear and serious breaches of

  their fiduciary duty to the Chavez Family in certain respects, as set forth below. The Court

  also concludes that equitable forfeiture of all fees owed to R&W under the Engagement

  Contracts and a portion of R&W’s expenses is the proper equitable remedy for such

  breaches under the circumstances, as explained below.

  (1) Legal Standards: Breach of Fiduciary Duty
     U




         An attorney owes fiduciary duties to a client as a matter of law. Beck v. Law Offices

  of Edwin J. (Ted) Terry, Jr., P.C., 284 S.W.3d 416, 428-29 (Tex. App.—Austin 2009, no

  pet.) (citing Willis v. Maverick, 760 S.W.2d 642, 645 (Tex. 1988)). In this context, the

  term “fiduciary” refers to “integrity and fidelity,” and accordingly, the “attorney-client

  relationship is one of most abundant good faith, requiring absolute perfect candor,

  openness and honesty, and the absence of any concealment or deception.” Beck, 284

  S.W.3d at 429 (quoting Goffney v. Rabson, 56 S.W.3d 186, 193 (Tex. App.—Houston

  [14th Dist.] 2001, pet. denied) (internal quotations omitted)). Attorneys must, among other

  things, “render a full and fair disclosure of facts material to the client’s representation.”

  Beck, 284 S.W.3d at 429 (citing Willis, 760 S.W.2d at 645).

         To prevail on a breach of fiduciary duty claim against an attorney, the following

  must be established: (1) the existence of a fiduciary duty relationship, (2) a breach of that

  duty by the attorney, (3) which causes (4) damages to the client. Beck, 284 S.W. 3d at



                                                                                            74
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 75
                                     of 106


  429 (supporting citation omitted). However, causation and damages need not be proven

  for a client to obtain the equitable remedy of fee forfeiture based on a “clear and serious”

  breach of fiduciary duty. See Burrow v. Arce, 997 S.W.2d 229, 240-41 (Tex. 1999); Beck,

  284 S.W.3d at 429.

         Texas law recognizes a difference between a breach of fiduciary duty claim and a

  negligence claim against an attorney. If the gist of a client’s complaint is that an attorney

  did not exercise the same degree of care, skill, or diligence as attorneys of ordinary skill

  and knowledge commonly possess, the claim should be pursued as a negligence claim;

  if a client’s complaint is more appropriately classified as a breach of fiduciary duty, then

  a client can assert a claim other than negligence. The remedy sought by the client also

  informs the proper classification of the claim. See Beck, 284 S.W.3d at 429 (supporting

  citations omitted). Generally, a breach of fiduciary duty claim focuses on whether an

  attorney received an improper benefit from representing a client, while a negligence claim

  focuses on whether the attorney represented the client with the requisite skill. Beck, 284

  S.W.3d at 429 (internal citations omitted). Breach of fiduciary duty by an attorney most

  often involves conflicts of interest, failure to deliver funds, placing an attorney’s interests

  over a client’s interest, improper use of client confidences, taking advantage of a client’s

  trust, engaging in self-dealing, and making misrepresentations. Beck, 284 S.W.3d at 429

  (internal citations omitted).

  (2) R&W Breaches of Fiduciary Duty
     U




         The Court concludes that R&W had and breached their fiduciary duty to the

  Chavez Family in the following respects.

         First, R&W misrepresented that all members of the Chavez Family had authorized



                                                                                              75
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 76
                                     of 106


  R&W and Dean to settle their claims against KCSR in the wrongful death suit, as set forth

  in detail in the Court’s findings of fact and other conclusions of law. In sum, R&W did not

  have the consent of all five client members of the Chavez Family to settlement of the suit.

  R&W only obtained the verbal consent of one client (Luz), which was not an effective

  informed consent. The other four adult members were not even informed about the

  proposed settlement by R&W and did not consent to the settlement in any manner.

  Disciplinary Rule 1.02(a)(2) required that R&W communicate and obtain the consent of

  their clients to accept any settlement offer. See DISCIPLINARY RULE R. 1.02(a)(2). 26 R&W P   P




  made these misrepresentations for its own personal benefit—to be able to recover the

  lion’s share of the proposed settlement ($325,000) at a time when R&W was struggling

  financially. R&W placed its own interests ahead of the interests of its clients (the Chavez

  Family). This is a clear and serious breach of fiduciary duty by R&W.

         Second, R&W entered into and promoted an impermissible aggregate settlement

  of the claims of all members of the Chavez Family against KCSR, as set forth in detail in

  the Court’s findings of fact and other conclusions of law. In sum, R&W represented

  multiple clients in the wrongful death suit, KCSR made a lump-sum offer to settle all claims

  of their clients, Rosenthal of R&W internally devised an allocation scheme, and Watson

  (on behalf of R&W) communicated and consulted with only one client (Luz) about the

  $500,000 offer and the allocation between the different clients. R&W did not consult with

  each of their multiple other clients, did not disclose the aggregate settlement to their

  multiple other clients, and did not obtain the consent of each of their multiple clients to the


  26
    See also Bellino v. Comm’n for Lawyer Discipline, 124 S.W.3d 380, 387 (Tex. App.—Dallas
  2003, pet. denied) (holding that evidence was sufficient to support finding that attorney violated
  Rule 1.02(a)(2) where attorney failed to obtain client’s consent before accepting settlement offer).


                                                                                                    76
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 77
                                     of 106


  aggregate settlement.

         Under Texas law, when an attorney enters into an aggregate settlement without

  the consent of clients, the attorney breaches a fiduciary duty owed to the clients. See,

  e.g., Arce v. Burrow, 958 S.W.2d 239, 245 (Tex. App.—Houston [14th Dist.] 1997), rev’d

  in part on other grounds, Burrow v. Arce, 997 S.W.2d 229 (Tex. 1999); accord Authorlee,

  274 S.W.3d at 126; Estate of Aguilar, No. 04-15-00688-CV, 2017 WL 1244447, at *8 (Tex.

  App.—San Antonio Apr. 5, 2007, pet. denied) (mem. op.). Settling a case in mass without

  consent of the clients is unfair to the clients as such settlement “may result in a benefit to

  the attorney (speedy resolution and payment of fees) to the detriment of the clients

  (decreased recovery).”      Arce, 958 S.W.2d at 245.         Because “[u]nfairness is the

  cornerstone in an action for breach of fiduciary duty,” when an attorney enters into an

  aggregate settlement without the consent of clients, the attorney breaches the fiduciary

  duty owed to those clients. Arce, 958 S.W.2d at 245. This impermissible aggregate

  settlement is also a clear and serious breach of fiduciary duty by R&W.

         Third, R&W hired Dean to be lead trial counsel for the Chavez Family and also

  entered into a fee sharing agreement with Dean without the knowledge or consent of its

  clients (the Chavez Family), as set forth in detail in the Court’s findings of fact and other

  conclusions of law.     R&W then concealed from the Chavez Family that Dean was

  negotiating a settlement on their behalf and that R&W had instructed Dean to send the

  Dean Letter to KCSR in October 2010 settling all their claims. The unilateral hiring of

  Dean by R&W was material to the representation of the Chavez Family and was not

  disclosed to the Chavez Family until the jury trial had started.

         By unilaterally hiring Dean to represent the Chavez Family and having Dean send



                                                                                             77
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 78
                                     of 106


  the Dean Letter settling the suit without the clients’ prior knowledge and consent, R&W

  not only ignored Disciplinary Rules 1.02(a)(2) and 1.04(g), but also failed to “render a full

  and fair disclosure of facts material” to their clients (the Chavez Family). See Beck, 284

  S.W.3d at 429. The failure of R&W to obtain the consent of the Chavez Family to the

  hiring of Dean and the sending of the Dean Letter demonstrates the lack of “candor,

  openness and honesty” as well as “concealment” employed by R&W in its dealings with

  the Chavez Family. See Goffney, 56 S.W.3d at 193. The Chavez Family trusted R&W

  to represent them in the wrongful death suit, and R&W improperly took advantage of that

  trust by hiring another attorney (Dean) to try the suit and then settle the suit without the

  knowledge or consent of the Chavez Family. This is also a clear and serious breach of

  fiduciary duty by R&W.

         The Court concludes that R&W did not breach any fiduciary duty to the Chavez

  Family in the following respects.

         The Chavez Family contends that R&W’s production of a portion of the Chavez

  Family case file that contained privileged information constitutes a breach of fiduciary duty

  by R&W. The Court concludes that this production was not a breach of fiduciary duty by

  R&W under the circumstances. Rule 503(b) of the Texas Rules of Evidence sets forth

  the general rule that a client holds the attorney-client privilege to prevent disclosure of

  confidential communications between an attorney and client.          TEX. R. EVID. 503(b).

  However, there is an exception to the general rule set forth in Rule 503(d)(3). If the

  privileged communication is relevant to an issue of breach of duty to or by a client, the

  privilege does not apply. TEX. R. EVID. 503(d)(3). Here, the redacted client files produced

  by R&W (Ex. P-4) directly relate to issues about whether R&W had the consent of their



                                                                                            78
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 79
                                     of 106


  clients to settle the wrongful death suit and to enter into an aggregate settlement, which

  the Chavez Family contends are breaches of fiduciary duty by R&W.

         Just as importantly, because the Chavez Family asserted to the State Court that

  R&W did not have their consent to settle the wrongful death suit, the Chavez Family

  waived any attorney-client privilege with respect to communications between R&W and

  the Chavez Family about their consent to the settlement. According to the Fifth Circuit

  and the great weight of authority, the attorney-client privilege is waived by a client when

  a client places information protected by the privilege at issue through some affirmative

  act for the client’s own benefit. Conkling v. Turner, 883 F.2d 431, 434 (5th Cir. 1989).

  To allow the privilege to protect against disclosure of such information under such

  circumstances would be manifestly unfair to the attorney. Conkling, 883 F.2d at 434.

  Here, the case file notes produced by R&W (Ex. P-4) were relevant to the lack of consent

  issues raised by the Chavez Family and were carefully redacted by R&W prior to

  production to include only information relevant to consent.

         The Chavez Family has also alleged that R&W breached its fiduciary duty by

  conspiring with KCSR to cause dismissal of their wrongful death suit. The probative

  evidence at trial did not prove that there was any conspiracy between KCSR and R&W.

  Further, the Court has previously dismissed the separate conspiracy claims asserted by

  the Chavez Family against R&W and KCSR under Rule 12(b)(6). See Orders (dkt# 69,

  70).

         Finally, the Chavez Family has alleged that R&W breached its fiduciary duty

  because R&W and the Trustee did not produce proof of payment of each expense item

  sought by R&W. As a factual matter, the Chavez Family stipulated at trial that R&W had



                                                                                          79
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 80
                                     of 106


  incurred out-of-pocket expenses on behalf of the Chavez Family in the prosecution of the

  wrongful death suit against KCSR totaling $417,622. See PTO (dkt# 98, ¶ 87). The

  witnesses at trial (including current counsel for the Chavez Family) testified that such

  expenses were incurred by R&W and were reasonable. And as a legal matter, this would

  not constitute a breach of fiduciary duty by R&W in any event.

  (3) Equitable Forfeiture of Fees and Expenses
     U




         The Texas Supreme Court has held that when an attorney breaches a fiduciary

  duty to a client, the attorney may be required to forfeit all or part of the attorney’s fees,

  regardless of whether the breach caused actual damages to the client. Specifically,

  forfeiture may be appropriate where a “clear and serious” violation of an attorney’s duty

  to a client has occurred. Burrow, 997 S.W.2d at 243.

         To determine whether the attorney has committed a “clear and serious” violation

  of fiduciary duty, as well as the extent to which forfeiture is appropriate, a court should

  apply the following non-exclusive factors to the individual circumstances of the case: the

  gravity and timing of the violation, its willfulness, its effect on the value of the lawyer’s

  work for the client, any other threatened or actual harm to the client, and the adequacy of

  other remedies to the client. Burrow, 997 S.W.2d at 243, 245. The Texas Supreme Court

  in Burrow stated that the “public interest in maintaining the integrity of attorney-client

  relationships” is an additional factor that “must be given great weight” in deciding

  forfeiture. Burrow, 997 S.W.2d at 244.

         Forfeiture of compensation for breach of fiduciary duty is an equitable remedy

  under Texas law, with the ultimate decision on the amount of forfeiture to be determined

  by the court in its discretion. Burrow, 997 S.W.2d at 245.



                                                                                            80
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 81
                                     of 106


        Here, after considering the factors outlined by the Texas Supreme Court in Burrow,

  the Court concludes that the breaches of fiduciary duty by R&W are “clear and serious”

  and a total forfeiture of all fees and a portion of expenses by R&W under the Engagement

  Contracts is appropriate based on the circumstances in this case.

        The gravity, timing, and willfulness of the violations by R&W are quite serious. In

  short, R&W had five adult clients, obtained the verbal consent of one client to the

  proposed KCSR settlement on the phone (and even that was not an effective informed

  consent), and subsequently represented the settlement as being authorized by all five

  clients. The Engagement Contract signed by each client with R&W clearly stated that

  R&W would not settle the claim of each client without “MY” (each client’s) consent, and

  R&W willfully ignored this clear written directive. The KCSR settlement offer also had

  conditions (such as confidentiality, indemnity, and liquidated damages) which were never

  discussed or disclosed by R&W to any of its clients.

        Compounding the gravity and willfulness of the violations was that the settlement

  here was an aggregate settlement. The allocation of the lump-sum settlement offer from

  KCSR was made internally by Rosenthal of R&W without consulting with any client, and

  his internal allocation gave the lion’s share of the settlement to R&W. When the amount

  of the settlement offer was increased by KCSR, the initial allocation was then adjusted by

  R&W to allocate even more to R&W, without informing any client. R&W completely failed

  to discuss and obtain any consent to the aggregate settlement from four of their five adult

  clients. R&W also clearly placed its own financial interests in the settlement ahead of the

  interests of its clients, and plainly violated the Disciplinary Rule governing aggregate

  settlements.



                                                                                          81
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 82
                                     of 106


         Just before the jury trial, R&W saw fit to unilaterally hire another attorney (Dean)

  to appear as its attorney of record and to try the wrongful death suit as lead trial counsel,

  without disclosing or obtaining consent of the clients. R&W also entered into a fee sharing

  arrangement with Dean without the consent of its clients—a clear violation of the

  Disciplinary Rules. The hiring of Dean by R&W and his appearance in the suit as attorney

  of record was not known to or authorized by the clients. This unauthorized appearance

  of Dean as an attorney of record in the suit (caused by R&W) led to a cavalcade of

  misfortune for the Chavez Family, including a defense verdict, a settlement letter by an

  unauthorized attorney of record (the Dean Letter) in October 2010, and years of appeals

  by the clients to try and undo the unauthorized settlement.

         No real value was received by the Chavez Family (the clients) from the services

  rendered by R&W. No value was received from the jury trial in State Court, which resulted

  in a unanimous defense verdict. Although a new trial was granted, the new trial has been

  delayed for nearly a decade while the legal battle (caused by R&W’s actions) has raged

  over the enforceability of the 2010 KCSR settlement. In effect, the Chavez Family will

  now be starting close to ground zero with respect to the new and second trial of its

  wrongful death suit against KCSR.

         The Chavez Family has suffered harm due to the violations by R&W, primarily in

  the form of attorney’s fees incurred in fighting the 2010 KCSR settlement up and down

  the appellate and trial court levels, as well as the passage of time. Yet no adequate legal

  remedy for damages against R&W exists now for the Chavez Family. R&W is now

  insolvent and out of business. R&W has since filed Chapter 7 liquidation bankruptcy, and

  the R&W estate cannot pay any damage award or attorney’s fees incurred due to the



                                                                                            82
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 83
                                     of 106


  misdeeds of R&W. Here, equitable forfeiture is the only real and available remedy for the

  Chavez Family.

         The interest of the public in maintaining the integrity of the attorney-client

  relationship requires a complete forfeiture of fees by R&W and a partial forfeiture of

  expenses by R&W, given the unseemly circumstances of this case. Clients should be

  able to rely on their law firm not to settle a case without their consent. Clients should be

  able to know that their law firm will not put their financial interests ahead of clients. Clients

  should be able to rely on the law firm they employed to pursue and try a suit, without fear

  that the law firm will unilaterally delegate that responsibility to a different attorney that the

  clients have never even met or approved. Clients should be able to know that their law

  firm will follow the Disciplinary Rules and engagement contracts that they sign with the

  law firm.

         In Burrow, the Texas Supreme Court specifically addressed equitable forfeiture of

  fees by an attorney for breach of fiduciary duty. 997 S.W.2d at 232. Forfeiture of

  expenses was not raised on appeal by the parties and therefore was not addressed in

  Burrow. Exhaustive research did not reveal any Texas cases which prohibited a court

  from ordering equitable forfeiture of expenses for breach of fiduciary duty. One Texas

  federal district court has held that equitable forfeiture of expenses, as well as fees, is

  appropriate for breach of fiduciary duty using the rationale of the Burrow decision. See

  Ginn v. Seidel (In re Allied Physicians Grp.), No. Civ.A.3:04-CV-0765-G, 2004 WL

  2965001, at *3 (N.D. Tex. Dec. 15, 2004). The Ginn court found that expenses were a

  form of compensation and that under the remedial regime of Burrow, the court had




                                                                                                83
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 84
                                     of 106


  discretion to require forfeiture of compensation, which includes reimbursable expenses.

  2004 WL 2965001, at *3.

         Indeed, while examining the jurisprudential underpinnings governing the equitable

  remedy of forfeiture for breach of fiduciary duty, the Texas Supreme Court in Burrow

  stated:

         In principle, a person who agrees to perform compensable services in a
         relationship of trust and violates that relationship breaches the agreement,
         express or implied, on which the right to compensation is based. The person
         is not entitled to be paid when he has not provided the loyalty bargained for
         and promised.

  Burrow, 997 S.W. 2d at 237-38.

         Here, for the multiple reasons already set forth, R&W breached the relationship of

  trust with the Chavez Family and the Engagement Contracts between the parties. R&W’s

  right to be reimbursed for expenses arises out of the Engagement Contracts which R&W

  has breached. As a result, the Court concludes that R&W should be required to equitably

  forfeit a portion of its expenses, as well as its fees, under the Engagement Contracts with

  the Chavez Family.

         R&W incurred expenses on behalf of the Chavez Family in the prosecution of the

  wrongful death suit against KCSR totaling $417,622. These expenses included advances

  of about $64,000 to $73,000 by R&W to Luz and Darlene for living expenses. See PTO

  (dkt# 98, ¶¶ 53, 87); Case Expense List (Ex. P-38). The bulk of the expenses incurred

  by R&W appear to be for experts and deposition costs for the first jury trial. (Ex. P-38).

         The amount of the expenses incurred by R&W in prosecuting the wrongful death

  suit through the first trial were significant. On one hand, the Court recognizes that since

  R&W is now in bankruptcy, innocent creditors of the R&W estate may suffer from any

  reduction in expenses owed to R&W. On the other hand, these R&W expenses will be of
                                                                                          84
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 85
                                     of 106


  limited benefit to the Chavez Family now. More than a decade has elapsed since the first

  jury trial in the wrongful death suit. As a result, new expert reports for the wrongful death

  suit will undoubtedly have to be sought and obtained at considerable expense, the

  memories of previously deposed witnesses will have undoubtedly faded and may have to

  be retaken, and additional expenses will have to be borne to prepare for an upcoming

  second trial of the wrongful death suit. Finally, forfeiture of just R&W’s fees is not

  adequate under the circumstances, as they are contingency fees (40%) with the

  contingency not having occurred (and which may never occur).

         After balancing all equitable concerns, the Court concludes that a partial forfeiture

  of 50% of R&W’s expenses is appropriate for the clear and serious breaches of fiduciary

  duty by R&W under the circumstances of this case.             As consequence, the Court

  determines that $208,811 of the $417,622 in expenses incurred by R&W should be

  forfeited, in addition to all of R&W’s fees (40% contingency fee) under the Engagement

  Contracts.

  (4) Trustee Defenses to Breach of Fiduciary Duty
     U




         The Trustee, on behalf of the R&W estate, has asserted two affirmative defenses

  to the breach of fiduciary duty claims by the Chavez Family—statute of limitations and the

  failure of the Chavez Family to timely file a Proof of Claim in the R&W bankruptcy case.

         The statute of limitations for breach of fiduciary duty in Texas is four years from

  the day the cause of action accrues. TEX. CIV. PRAC. & REM. CODE § 16.004(a)(5). Here,

  the actions of R&W that give rise to the breach of fiduciary duty claims based on an

  unauthorized and impermissible aggregate settlement occurred in September 2010 and

  October 2010. The actions of R&W that give rise to the breach of fiduciary duty claims



                                                                                            85
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 86
                                     of 106


  based on the unauthorized hiring of Dean started in November 2009 and continued

  through October 2010 (the date of the Dean Letter). In February 2014, R&W filed this

  bankruptcy case, which created an automatic stay of actions against R&W and tolled the

  statute of limitations for claims against R&W. 27     P   P   Because the four-year statute of

  limitations had not expired when R&W filed its bankruptcy case, the statute of limitations

  does not bar the breach of fiduciary duty claims by the Chavez Family.

         The Trustee also contends that since the Chavez Family did not timely file a Proof

  of Claim in the R&W bankruptcy case, their claims for breach of fiduciary duty by R&W

  must be denied. The Court disagrees for several reasons. First, the Trustee did not

  establish that the Chavez Family had notice of the bar date for filing Proofs of Claim in

  the R&W bankruptcy case, such that a Proof of Claim could be timely filed. Second, a

  debtor that is an entity (like R&W) does not receive a discharge of claims in a Chapter 7

  case; only a debtor that is an individual gets a discharge of claims in a Chapter 7 case.

  See 11 U.S.C. § 727(a)(1). Third, creditors can file Proofs of Claim late (after the claims

  bar date) in a Chapter 7 case. See 11 U.S.C. § 726(a)(3). Fourth, it is questionable

  whether the equitable remedy of forfeiture even constitutes a “claim” in a Chapter 7

  bankruptcy case that would require the filing of a Proof of Claim. See 11 U.S.C. § 101(5).

         To the extent that the Trustee has asserted any other defenses to the breach of

  fiduciary duty claims against R&W, the Court finds that they lack merit and should be

  denied.



  27
    Statutes of limitation are tolled upon the filing of a bankruptcy case and through such time that
  the automatic stay is in effect. See, e.g., HSBC Bank USA, N.A. v. Crum, 907 F.3d 199, 206 (5th
  Cir. 2018); Peterson v. Tex. Commerce Bank-Austin, Nat’l Ass’n, 844 S.W.2d 291, 294 (Tex.
  App.—Austin 1992, no writ).


                                                                                                  86
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 87
                                     of 106


  (5) Conclusion: Breach of Fiduciary Duty
     U




             In conclusion, for these reasons, the Court determines that the relief sought for

  breach of fiduciary duty by R&W in the Chavez Crossclaims (dkt# 50-1) should be granted

  in part as set forth above. The Court also determines that all of R&W’s fees (40%

  contingency fee) and 50% of R&W’s expenses (the amount of $208,811) under the

  Engagement Contracts with the Chavez Family should be equitably forfeited for clear and

  serious breaches of fiduciary duty by R&W.

     C. Barratry
         U




             The Chavez Family alleges that R&W committed barratry by soliciting them as

  clients back in February 2007, in their crossclaim against the R&W estate. As a result,

  the Chavez Family contends that their legal services contracts with R&W (the

  Engagement Contracts) are voidable. See Chavez Crossclaims (dkt# 50-1, ¶¶ 68-71).

             In sum, the Court concludes the barratry claims by the Chavez Family must be

  denied for multiple reasons set forth below. First, the barratry theory actually pled by the

  Chavez Family was not proven by a preponderance of the credible and probative

  evidence. Second, the unpled barratry theories raised at trial were not proven by credible

  evidence and should not be considered by the Court in any event because they were not

  pled. Third, as a matter of law, the Chavez Family is not entitled to the relief they seek

  (voiding the Engagement Contracts) based on the statute and rule relied upon and pled

  by the Chavez Family in their barratry claim. Fourth, the statute of limitations has expired

  on any barratry claim by the Chavez Family.

  (1) Pled Barratry Theory Not Proven
     U




             The factual basis pled for barratry by the Chavez Family is that R&W allegedly



                                                                                           87
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 88
                                     of 106


  used a “non-attorney affiliated with the firm to make repeated telephone calls to members

  of the Chavez family in an effort to convince them to terminate their existing legal counsel”

  and hire R&W. The Chavez Family also alleges that “[t]his non-lawyer also visited

  members of the family at different settings in person, to secure their termination of their

  existing counsel and subsequent signing” with R&W. See Chavez Crossclaims (dkt# 50-

  1, ¶¶ 69-70).

           These factual allegations by the Chavez Family were not proven at trial by a

  preponderance of credible evidence. Instead, the Court was given disjointed, general,

  and speculative testimony based on second-hand information about what might possibly

  have happened over 12 years ago.

         The Court was able to glean from the testimony that the “non-attorney” was a Mr.

  George Gavito (“ Gavito ”). Gavito’s relationship with R&W back in February 2007 (the
                    U      U




  time of the alleged barratry) was never made clear.

         The primary barratry theory was that Gavito initiated contact with a relative of the

  Chavez Family (a “Roel” and possibly a “Leo”) and solicited the relative to tell the Chavez

  Family to meet and hire R&W. However, this theory was not proven by probative and

  credible evidence at trial. For example, Luz testified that she “heard from a family

  member” that Gavito called “Roel,” she did not know if Gavito called “Leo,” and that Gavito

  “probably” visited some family members “down in Brownsville” but she could not

  specifically remember this happening. (TR, dkt# 130, pp. 191-194). Darlene generally

  testified that Gavito “showed up to my uncle’s place of work” and asked if “my uncle could

  reach out to us.” (TR, dkt# 130, p. 75). Allen testified that he “had heard that a gentleman

  showed up to my uncle’s work” and that “if I’m [Allen] not mistaken he talked to my—or



                                                                                            88
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 89
                                     of 106


  tried to talk to my” uncle “Roel” and that Gavito “called Leo because Leo lived in Corpus,”

  but “other than that I don’t know.” Finally, on cross-examination, Allen testified that he

  “was not too sure” whether Leo was contacted by Gavito. (TR, dkt# 130, pp. 214, 225).

  Significantly, none of the persons who participated in and would have actual knowledge

  of the alleged events (Gavito, Roel, and Leo) were witnesses or provided any testimony

  at trial.

          The second part of the barratry theory—that the Chavez Family had already hired

  counsel to represent them, and that Gavito and R&W convinced the Chavez Family to

  terminate their existing counsel and hire R&W—was actually disproven at trial. Luz and

  Allen both testified that they had not already hired another attorney before they hired R&W

  as their counsel. (TR, dkt# 130, pp. 184, 226). Watson of R&W confirmed that she did

  not believe the Chavez Family was represented by a different attorney when they hired

  R&W. (TR, dkt# 131, p. 9).

          After weighing all the evidence, the Court concludes that the Chavez Family did

  not prove the barratry theory pled in their crossclaim against R&W—that a non-attorney

  affiliated with R&W solicited a relative of the Chavez Family to hire R&W and convinced

  the Chavez Family to terminate counsel already hired by the Chavez Family.

  (2) Barratry Theories Not Pled or Proven
      U




          During trial, counsel for the Chavez Family raised two new barratry theories that

  were not pled. Chavez Crossclaims (dkt# 50-1, ¶¶ 68-71).

          Basically, the first unpled theory was that Gavito was paid $10,000 by R&W to

  secure the Chavez Family as clients for R&W. The sole evidence of this was brief

  deposition testimony by Rosenthal taken at a federal prison. In his deposition, Rosenthal



                                                                                          89
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 90
                                     of 106


  testified: “I know Jim Solis paid [Gavito]. If I’m not mistaken, I’m guessing it was $10,000

  maybe, something like that.” (Ex. JT-1, Rosenthal deposition, p. 79). It was not proven

  at trial that Jim Solis was an attorney with R&W; instead, Jim Solis was an attorney with

  his own firm. Further, the uncertain testimony of convicted felon Rosenthal (“If I’m not

  mistaken,” “guessing,” “maybe,” and “something like that”) is not credible evidence to the

  Court. Finally, Watson of R&W contradicted Rosenthal’s testimony and testified that

  Gavito was not paid $10,000 to sign up the Chavez Family. (TR, dkt# 131, pp. 119-120).

  Again, none of the participants in this alleged event (Gavito or Solis) were witnesses or

  provided any testimony at trial.

         After weighing all the evidence, the Court concludes that the Chavez Family did

  not prove their first unpled barratry theory—that Gavito was paid $10,000 by R&W to

  secure the Chavez Family as clients of R&W. Further, since this new barratry theory

  involving the alleged payment of $10,000 to Gavito was not pled by the Chavez Family in

  their crossclaim against R&W, this new barratry theory should be denied by the Court in

  any event. See Chavez Crossclaims (dkt# 50-1, ¶¶ 68-71).

         The second unpled barratry theory raised at trial was that R&W offered and paid

  Luz $10,000 up front so that Luz would employ R&W as her counsel. This unpled theory

  was not proven by credible evidence at trial. Luz provided rambling and largely incoherent

  testimony regarding the $10,000 payment. (TR, dkt# 130, pp. 175, 178-82).              After

  weighing the evidence and the credibility of the witnesses, the Court finds that relatives

  of Luz asked R&W to help Luz (who was recently widowed and raising a small child) with

  living expenses. In response, R&W agreed to advance $2,000 monthly to Luz plus




                                                                                           90
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 91
                                     of 106


  $10,000 for living expenses. 28 In short, the $10,000 was not advanced by R&W to Luz
                                    P   P




  for the purpose of soliciting employment of R&W by the Chavez Family, but instead was

  advanced at the request of her relatives. Finally, since this new barratry theory involving

  payment of $10,000 to Luz was not pled by the Chavez Family in their crossclaim against

  R&W, this new barratry theory should be denied by the Court in any event. See Chavez

  Crossclaims (dkt# 50-1, ¶¶ 68-71).

  (3) Barratry Claims Pled Denied as Matter of Law
       U




           The relevant Texas statute creating a civil barratry claim is section 82.0651 of the

  Texas Government Code (“ Government Code ”), which provides as follows:
                                U                   U




           A client may bring an action to void a contract for legal services that was
           procured as a result of conduct violating Section 38.12(a) or (b), Penal
           Code, or Rule 7.03 of the Texas Disciplinary Rules of Professional Conduct
           of the State Bar of Texas, regarding barratry by attorneys or other persons
           ...

  TEX. GOV’T CODE § 82.0651(a) (emphasis added).

           Sections 38.12(a) and 38.12(b) of the Texas Penal Code (“ Penal Code ”) contain
                                                                          U            U




  a lengthy laundry list of acts that constitute both criminal and civil barratry. But the section

  of the Penal Code relied upon and pled by the Chavez Family in their crossclaim against

  R&W is section 38.12(d) of the Penal Code. See Chavez Crossclaims (dkt# 50-1, ¶ 68).

  Section 38.12(d) of the Penal Code has an additional laundry list of acts that constitute

  only criminal barratry. A violation of section 38.12(d) of the Penal Code (the section relied

  upon and pled by the Chavez Family) does not constitute civil barratry. Only a violation

  of section 38.12(a) or section 38.12(b) of the Penal Code constitutes civil barratry that


  28
   Advancing funds to a client for living expenses does not constitute barratry. See DISCIPLINARY
  RULES R. 1.08(d)(1) and 7.03(c).


                                                                                               91
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 92
                                     of 106


  entitles a client to void a legal services contract. See TEX. GOV’T CODE § 82.0651(a), (c).

         As the Trustee for R&W correctly points out, this Court (a bankruptcy court) has

  no jurisdiction or authority to adjudicate purely criminal barratry offenses under section

  38.12(d) of the Penal Code, since they do not also give rise to a civil barratry claim. And

  a violation of section 38.12(d) of the Penal Code pled and relied upon by the Chavez

  Family does not constitute civil barratry that would void a legal services contract under

  the Government Code, as a matter of law.

         Similar problems exist with the allegation of the Chavez Family that the Disciplinary

  Rule governing barratry entitles them to void the legal services contract with R&W. The

  Chavez Family pled and relies upon an alleged violation of Disciplinary Rule 8.04(a)(1)

  as grounds for voiding the contract with R&W. 29 Chavez Crossclaims (dkt# 50-1, ¶ 68).
                                                     P   P




  But the controlling statute—the Government Code—does not provide for voiding a legal

  services contract based on a violation of Disciplinary Rule 8.04(a)(1). Instead, the

  Government Code provides that a legal services contract can be voided for a violation of

  Disciplinary Rule 7.03. See TEX. GOV’T CODE § 82.0651(a). A violation of Disciplinary

  Rule 8.04(a)(1) cited by the Chavez Family does not constitute civil barratry that would

  entitle them to void a legal services contract under the Government Code, as a matter of

  law.

         For these reasons, the Court concludes that the Chavez Family is not entitled to

  void the legal services contract with R&W (the Engagement Contracts) for barratry based



  29
    Disciplinary Rule 8.04(a)(1) relied upon by the Chavez Family does not even directly address
  barratry. Instead, this Rule generally prohibits attorneys from violating the Disciplinary Rules or
  knowingly assisting or inducing others to violate the Disciplinary Rules. See DISCIPLINARY RULES
  R. 8.04(a)(1).


                                                                                                  92
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 93
                                     of 106


  on their crossclaim, as a matter of law. 30P   P




  (4) Statute of Limitations Bars Barratry Claims
       U




           The Trustee, on behalf of the R&W estate, also contends that any civil barratry

  claim by the Chavez Family is barred by statute of limitations. The Court agrees for the

  reasons set forth below.

           There is no specific statute of limitations for bringing a civil barratry claim in Texas.

  However, the Texas Civil Practice and Remedies Code provides a residual statute of

  limitation of four years. TEX. CIV. PRAC. & REM. CODE § 16.051.

           Only one written opinion in Texas was located that addresses the statute of

  limitations for barratry. See Neese v. Lyon, 479 S.W.3d 368, 383-84 (Tex. App.—Dallas

  2015, no pet.). The Neese court found that the four-year residual statute of limitations of

  section 16.051 of the Texas Civil Practice and Remedies Code applied to a client’s cause

  of action for barratry against their former attorney to void a fee agreement. 479 S.W.3d

  at 384.

           Here, the Chavez Family did not bring a barratry claim against R&W until March 4,

  2019. See Chavez Crossclaims (dkt# 50-1, ¶¶ 68-71). The facts alleged by the Chavez

  Family giving rise to the barratry claim occurred in February 2007 and were known by the

  Chavez Family at the time. Over 12 years elapsed between the date any cause of action

  for barratry accrued (February 2007), and the filing of a barratry claim by the Chavez

  Family against R&W (March 2019). As a result, the four-year statute of limitations has



  30
     Even if the Court were to consider the uncited and unpled laundry list of civil barratry offenses
  under section 38.12(a) and section 38.12(b) of the Penal Code and Disciplinary Rule 7.03, the
  Court has determined that the Chavez Family did not establish civil barratry by a preponderance
  of credible evidence, as set forth above.


                                                                                                   93
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 94
                                     of 106


  long since expired, and any claim for civil barratry by the Chavez Family against the R&W

  estate is barred by the statute of limitations. 31
                                                  P




  (5) Conclusion: Barratry Claims Denied
       U




           In conclusion, for these many reasons, the Court determines that the claims for

  civil barratry by the Chavez Family must be denied. As a result, all relief sought by the

  Chavez Family against the R&W estate for barratry in the Chavez Crossclaim (dkt# 50-1)

  will be denied by the Court.

       D. Trustee’s Other Counterclaims

           On behalf of the R&W estate, the Trustee has alleged three other counterclaims

  against the Chavez Family: (1) a contractual attorney’s lien under the Engagement

  Contracts; (2) quantum meruit; and (3) unjust enrichment. See Trustee Counterclaims

  (dkt# 56, ¶¶ 43-55). 32 The Court now addresses each of these three counterclaims in
                        P   P




  turn.

  (1) Attorney’s Lien
       U




           The Trustee, on behalf of the R&W estate, asserts a contractual attorney’s lien

  created under the Engagement Contracts in the amount of 40% of any recoveries the

  Chavez Family may obtain from KCSR and for $419,000 in R&W’s expenses. 33 See            P   P




  31
     The Court recognizes that the bankruptcy filing by R&W in February 2014 and attendant
  automatic stay tolled the statute of limitations for claims against R&W. See Crum, 907 F.3d at
  206; Peterson, 844 S.W.2d at 294. But even at that point, seven years had elapsed between the
  date of accrual of the barratry claim (February 2007) and the date of the bankruptcy filing by R&W
  (February 2014), which exceeds the four-year statute of limitations.
  32
     The Court has already addressed and denied the Trustee’s counterclaim for breach of contract
  (the 2010 KCSR settlement) against the Chavez Family in its prior conclusions of law.
  33
     The Trustee refers to the Engagement Contracts as an “AOI” (Power of Attorney with
  Assignment of Interest) in his counterclaim.


                                                                                                   94
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 95
                                     of 106


  Trustee Counterclaims (dkt# 56, ¶¶ 43-46).

        In pertinent part, the Engagement Contracts signed by each member of the

  Chavez Family with R&W provide as follows:

        I [each member of the Chavez Family] hereby irrevocably sell, transfer,
        assign and convey to my Attorneys [R&W] an undivided interest of . . .
        FORTY PERCENT (40%) of said claims and of all amounts received by
        settlement, judgment, or otherwise of all amounts should suit be filed . . .

        I hereby authorize my Attorneys to incur such expenses on my behalf as
        Attorneys may deem advisable for the purpose of investigating, preparing,
        prosecuting and presenting my claims. The Attorneys’ fee interest is
        calculated on the gross recovery before deduction of expenses of litigation,
        investigation, and all other expenses and sums of money to be paid or
        guaranteed by lien or otherwise to be paid to said Attorneys out of the
        amount collected . . .

        Client [each member of the Chavez Family] authorizes Attorney in their
        discretion to incur and pay on Client’s behalf expenses of investigation and
        prosecution of the claim, including, but not limited to, witness and expert
        fees, medical expenses, litigation expenses, travel expenses, paralegal
        expenses, administrative expenses, trial preparation expense, and court
        costs . . .

        I hereby assign to said Attorneys an interest in my share of the amount
        collected . . . in a sum of money equal to all expenses of litigation and
        investigation plus all other expenses and other sums of money paid . . . out
        of the amount collected, all of which shall be a lien against my share of the
        amount collected . . .

        [I]f, in the Attorneys’ opinion, a fair and reasonable settlement offer has
        been made by a defendant or potentially liable party and I reject the advice
        of the Attorneys to settle, I understand that at the Attorney’s option, I shall
        be obligated to reimburse the attorneys for costs and expenses incurred to
        that time, and the Attorneys may withdraw from the case, retaining a lien on
        said cause of action for the Attorneys’ fees and expenses referred to herein
        ...

        Client agrees that this Assignment of Interest shall be binding on Client . . .
        and any other attorneys or law firms who Client shall employ . . .

        This agreement becomes effective on the date that this agreement is signed
        by Client, with or without execution of notarial.



                                                                                          95
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 96
                                     of 106


  (Ex. CD-5) (emphasis added).

         R&W incurred out-of-pocket expenses on behalf of the Chavez Family in the

  prosecution of the wrongful death suit against KCSR totaling $417,622, as of November

  10, 2010. See PTO (dkt# 98, ¶ 87). The $417,622 in out-of-pocket expenses of R&W

  are actual, necessary, and reasonable expenses incurred by R&W in the prosecution of

  the wrongful death suit against KCSR and are within the scope of reimbursable expenses

  set forth in the Engagement Contracts. The expenses included the cost of multiple

  experts, reports, research, investigation, depositions, discovery, travel, and jury trial in

  the complex wrongful death suit. (Ex. P-38). The witnesses at trial (including current

  counsel for the Chavez Family) testified that such expenses were incurred by R&W and

  were reasonable.

         The Court has already determined that all of R&W’s fees (the 40% contingency

  fee) and 50% of R&W’s expenses (the amount of $208,811) under the Engagement

  Contracts with the Chavez Family should be equitably forfeited for clear and serious

  breaches of fiduciary duty by R&W.

         So, the remaining issue to be decided by the Court is whether the $208,811 in

  expenses of R&W (the amount of expenses not equitably forfeited) are secured by a

  contractual attorney’s lien under the Engagement Contracts. The Court concludes that

  the Trustee, on behalf of the R&W estate, has a valid contractual attorney’s lien in the

  amount of $208,811 for R&W’s expenses, for the following reasons.

         Under Texas law, an attorney may establish a valid lien for attorney’s fees and

  expenses, by contract with a client. See, e.g., Mount Spelman & Fingerman, P.C. v.

  GeoTag, Inc., 70 F. Supp. 3d 782, 786 (E.D. Tex. 2014) (applying Texas law) (citing



                                                                                           96
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 97
                                     of 106


  United States v. Betancourt, CRIM. B-03-090-S1, 2005 WL 3348908 at *3 (S.D. Tex. Dec.

  8, 2005) (applying Texas law); Stephenson v. LeBoeuf, 16 S.W.3d 829, 838 (Tex. App.—

  Houston [14 th Dist.] 2000, pet. denied)); see also DISCIPLINARY RULE R. 1.08(h)
               P   P




  (recognizing that an attorney may ethically acquire a lien to secure fees or expenses).

         Here, the Engagement Contracts signed by the Chavez Family granted a valid

  contractual lien to R&W to secure payment of R&W’s expenses. This contractual lien is

  set forth in three separate provisions. See Engagement Contracts (“guaranteed by lien,”

  “all of which shall be a lien,” and “retaining a lien”) (Ex. CD-5). The lien is binding on the

  Chavez Family and any other attorneys that the Chavez Family may employ. See

  Engagement Contracts (this Assignment “shall be binding on Client . . . and any other

  attorneys or law firms who Client shall employ”) (Ex. CD-5).

         R&W retained a lien for its expenses on the causes of action by the Chavez Family

  against KCSR under the Engagement Contracts for the following reasons. R&W believed

  that the 2010 settlement offer made by KCSR was a reasonable and fair offer, which R&W

  recommended. 34 A unanimous defense verdict had been rendered in favor of KCSR and
                       P   P




  against the Chavez Family in the wrongful death suit. Although a new trial had recently

  been granted, there were legitimate concerns regarding whether a new trial would yield

  a different result. The KCSR settlement offer would put some funds in the pockets of the

  Chavez Family, and limit the subrogation liens asserted by Lloyds. However, all members

  of the Chavez Family did not agree to—and ultimately rejected—the KCSR settlement


  34
     Although the Court agrees with the assessment that the 2010 KCSR settlement offer was
  reasonable under the circumstances, the Court is in no way condoning the failure of R&W to
  obtain the consent of all the members of the Chavez Family to the proposed settlement.
  Regardless of its reasonableness, the KCSR settlement offer could not be accepted by R&W
  without consulting with and obtaining the consent of each of its clients.


                                                                                             97
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 98
                                     of 106


  offer. R&W was effectively discharged and withdrew as counsel. As a result, under the

  terms of the Engagement Contracts, R&W retained a lien for their expenses on the causes

  of action by the Chavez Family against KCSR.

         Also, R&W had an assignment from the Chavez Family of any amounts collected

  from KCSR to secure payment of R&W’s expenses. The Engagement Contracts assign

  to R&W an interest in the share of the amounts collected by the Chavez Family “in a sum

  of money equal to all expenses of litigation and investigation plus all other expenses and

  other sums of money paid” by R&W “out of the amount collected, all of which shall be a

  lien . . .” (Ex. CD-5).

         Counsel for the Chavez Family has generally asserted that the Engagement

  Contracts are unenforceable, because the signatures of the Chavez Family members on

  the Engagement Contracts are not notarized. Post-trial, the Court provided the Chavez

  Family with the opportunity to brief this issue, and to specifically set forth exactly what

  provisions of the Engagement Contracts were unenforceable due to lack of a notarized

  signature. See Order (dkt# 137).

         In response, counsel for the Chavez Family filed a post-trial brief (“ Brief ”) (dkt#
                                                                                 U    U




  139). The Brief is difficult to decipher. The Brief concludes by suggesting that the

  Engagement Contracts “appear to be an attempt” to create a durable power of attorney

  granting rights to R&W without “limitation as to time or circumstance,” such that the Texas

  Statutory Durable Power of Attorney Act applies (including the Act’s requirement of an

  acknowledged signature). The Brief does not specifically set forth what provisions of the

  Engagement Contracts are unenforceable due to the lack of a notarized signature as




                                                                                           98
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 99
                                     of 106


  required by the Court. 35P   P




            The Court interprets the Brief as an argument by the Chavez Family that all of the

  provisions of the Engagement Contracts are unenforceable because all of the provisions

  are powers of attorney. The Court disagrees. Certain provisions of the Engagement

  Contracts may constitute powers of attorney—such as the grant of power and authority

  by the Chavez Family to R&W to sign documents on behalf of the Chavez Family. But

  the provisions of the Engagement Contract relevant here—granting of an attorney’s lien

  by the Chavez Family to R&W to secure its expenses—do not resemble any type of power

  of attorney. 36
                P   P




            In the Brief, the Chavez Family cites no cases or statutes that support the legal

  proposition that an employment contract between an attorney and client must be

  notarized or acknowledged to be effective and enforceable between the attorney and

  client.    Indeed, here the Engagement Contracts expressly state that they become

  effective on the date that they are signed by the client even “without execution of notarial.”

  (Ex. CD-5). More to the point, the Chavez Family cites no cases or statutes in the Brief

  that support the legal proposition that a contractual attorney’s lien granted in an

  employment agreement is invalid, if the client’s signature on the agreement is not

  notarized.


  35
    The Brief also explains that unacknowledged affidavits and instruments may not be competent
  summary judgment evidence; which is of no consequence here. There is no dispute that each of
  the members of the Chavez Family actually signed the Engagement Contracts, and the
  Engagement Contracts were admitted into evidence at trial by stipulation.
  36
    A power of attorney is “a written instrument by which one person, the principal, appoints another
  person, the attorney-in-fact, as agent and confers on the attorney-in-fact the authority to perform
  specified acts on behalf of the principal.” Comerica Bank-Texas v. Texas Commerce Bank Nat’l
  Ass’n, 2 S.W.3d 723, 724 (Tex. App.—Texarkana 1999, pet. denied).


                                                                                                  99
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 100
                                      of 106


                All that is required in Texas to create a contractual attorney’s lien is a valid contract

  signed between the client and the attorney granting a lien. See, e.g., Tarrant Cty. Hosp.

  Dist. v. Jones, 664 S.W.2d 191, 196-97 (Tex. App.—Fort Worth 1984, no writ) (attorney

  entitled to a lien on a percentage of his clients’ recovery where attorney entered into a

  valid contract with his clients providing for such lien).              Notarized or acknowledged

  signatures are not required to create a contractual attorney’s lien or a valid contract. This

  is consistent with other Texas law governing the grant of consensual security interests

  and liens; all that is required is the signature of the person on the contract granting the

  security interest and lien.           See TEX. BUS. & COM. CODE §§ 9.102(7), 9.203(a)(3)(A)

  (security interest in personal property is enforceable when agreement is signed by person

  granting security interest).

                In conclusion, for these reasons, the Court determines that the relief sought by the

  Trustee for an attorney’s lien against the Chavez Family in the Trustee Counterclaims

  (dkt# 56) should be granted in part as follows. The Trustee, on behalf of the R&W estate,

  has a valid contractual attorney’s lien in the amount of $208,811 for R&W’s expenses

  (“ Lien ”). The Lien is against all causes of action and claims of the Chavez Family against
    U       U




  KCSR in the wrongful death suit (cause no. 2007-CVE-00347-D4 pending in State Court),

  and any amounts that may be recovered or collected by the Chavez Family based on

  such causes of actions and claims against KCSR. The Court determines that any other

  relief sought by the Trustee for an attorney’s lien against the Chavez Family in the Trustee

  Counterclaims (dkt# 56) should be denied.

  (2) Quantum Meruit
        U




                The Trustee, on behalf of the R&W estate, seeks recovery of the reasonable value



                                                                                                    100
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 101
                                      of 106


  of services rendered and expenses incurred by R&W from the Chavez Family in the

  wrongful death suit under the doctrine of quantum meruit. See Trustee Counterclaims

  (dkt# 56, ¶¶ 47-54). The Court finds that the quantum meruit claim made by the Trustee

  should be denied for three independent reasons.

        First, the general rule is that a party cannot recover under quantum meruit when

  there is a valid contract covering services, according to the Texas Supreme Court. Hill v.

  Shannon & Norman, LLP, 544 S.W.3d 724, 733 (Tex. 2018) (citing In re Kellogg Brown

  & Root, Inc., 166 S.W. 3d 732, 740 (Tex. 2005)). Here, there are written contracts

  between R&W and the Chavez Family (the Engagement Contracts) governing the

  services to be rendered by R&W with respect to the wrongful death suit. (Ex. CD-5). The

  Court has not found the Engagement Contracts to be void or invalid. The Trustee has

  not cited or pointed the Court to any legal authority that would be an exception to the

  general rule that quantum meruit is not an available remedy. As a result, the existence

  of the Engagement Contracts signed by R&W with the Chavez Family precludes any

  recovery in quantum meruit by the Trustee.

         Second, quantum meruit is an “equitable remedy” under Texas law that is based

  upon an implied promise to pay for beneficial services rendered and knowingly accepted.

  Hill, 544 S.W.3d at 732, 741 (supporting citations omitted).       The ultimate decision

  regarding whether and how much equitable relief is warranted based on quantum meruit

  is a decision for the court. According to the Texas Supreme Court in Hill, the court should

  weigh equitable considerations particular to the case in deciding whether to grant

  equitable relief in the form of quantum meruit. Hill, 544 S.W.3d at 741 (citing Burrow,

  which allowed for fee forfeiture based on serious and clear breaches of fiduciary duty by



                                                                                         101
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 102
                                      of 106


  an attorney).

         Here, the Court sees nothing equitable in allowing R&W to recover for services

  rendered for the Chavez Family under quantum meruit.            The Court has already

  exhaustively weighed the equitable considerations in this case and determined that the

  clear and serious breaches of fiduciary duty by R&W requires equitable forfeiture under

  Burrow of all R&W fees and a portion of R&W’s expenses. The equitable remedy of

  quantum meruit cannot be used by the Trustee to step around equitable forfeiture for

  breach of fiduciary duty.

         Third, to recover under quantum meruit, the Trustee must prove that valuable

  services were rendered or valuable materials were furnished by R&W to the Chavez

  Family. See Hill, 544 S.W.3d at 732 (citing Vortt Exploration Co. v. Chevron U.S.A., Inc.,

  787 S.W.2d 942, 944 (Tex. 1990) ).       The measure of damages for recovery under

  quantum meruit is the reasonable value of the work performed and the materials

  furnished. See Hill, 544 S.W.3d at 732 (supporting citation omitted). A claimant must

  introduce evidence on the correct measure of damages to recover under quantum meruit.

  Reliance on a bare contingency-fee percentage is not evidence of the reasonable value

  of the services for a quantum meruit claim. See Hill, 544 S.W.3d at 732, 744. Instead,

  an attorney seeking recovery for legal services based on quantum meruit must show that

  the fees are reasonable under the Arthur Andersen standard, which includes the results

  obtained by the attorney for the client. See Hill, 544 S.W.3d at 743; Arthur Anderson &

  Co. v. Perry Equipment Corp., 945 S.W.2d 812, 818 (Tex. 1997).

         Here, the Trustee did not prove the reasonable value of the services provided by

  R&W for the Chavez Family that would support recovery of any fees under quantum



                                                                                        102
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 103
                                      of 106


  meruit. The fact that the Engagement Contracts signed by the Chavez Family provided

  for a 40% contingency fee is not evidence of the reasonable value of services rendered

  by R&W. No witness provided probative evidence at trial with respect to the Arthur

  Anderson factors as required by Texas law. Instead, the evidence showed that the

  Chavez Family received no value from the services provided by R&W and R&W obtained

  no tangible results for the Chavez Family. In short, R&W’s services in the wrongful death

  suit resulted in a unanimous defense verdict against the Chavez Family in State Court.

  Although a new trial was granted, the new trial in State Court has been delayed for nearly

  a decade due to the dispute over the 2010 KCSR settlement precipitated by R&W.

         With respect to the reasonable value of expenses, R&W incurred expenses on

  behalf of the Chavez Family in the prosecution of the wrongful death suit against KCSR

  totaling $417,622. The bulk of the expenses incurred by R&W appear to be for expert

  fees and deposition costs for the first jury trial. (Ex. P-38). In the context of equitable

  forfeiture for breach of fiduciary duty by R&W, the Court has already weighed the

  equitable considerations and determined that partial forfeiture of 50% of R&W’s expenses

  ($208,811) is appropriate. In short, the Chavez Family has received limited value from

  such expenses for experts and depositions incurred in preparing the suit for the first jury

  trial, given the decade that has now passed. And again, the equitable remedy of quantum

  meruit for expenses cannot be used by the Trustee to avoid equitable forfeiture for breach

  of fiduciary duty.

         In conclusion, for these several reasons, the Court determines that all relief sought

  by the Trustee for quantum meruit against the Chavez Family in the Trustee

  Counterclaims (dkt# 56) should be denied.



                                                                                          103
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 104
                                      of 106


  (3) Unjust Enrichment
     U




         The Trustee, on behalf of the R&W estate, also seeks recovery of attorney’s fees

  in a reasonable amount and reimbursement of expenses incurred by R&W from the

  Chavez Family in the wrongful death suit under the doctrine of unjust enrichment. See

  Trustee Counterclaims (dkt# 56, ¶¶ 52-55). The Court finds that the unjust enrichment

  claim made by the Trustee should be denied for the following three separate reasons.

         First, under Texas law, a claimant may recover for unjust enrichment if a person

  “has obtained a benefit from another by fraud, duress, or taking of an undue advantage.”

  Sullivan v. Leor Energy, LLC, 600 F.3d 542, 550 (5th Cir. 2010) (citing Heldenfels Bros.,

  Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992)). Here, there was no

  probative evidence that any member of the Chavez Family committed fraud in its dealings

  with R&W, exercised any duress on R&W, or took undue advantage of R&W. Indeed, the

  Trustee did not even plead (much less prove) any fraud, duress, or taking of any undue

  advantage by the Chavez Family.

         Second, unjust enrichment applies when there is no actual contract between the

  parties, and thus is available under circumstances that give rise to an implied or quasi-

  contractual obligation to pay. Sullivan, 600 F. 3d at 550; Argyle Indep. Sch. Dist. v. Wolf,

  234 S.W.3d, 229, 247 (Tex. App.—Fort Worth 2007, no pet.) (supporting citations

  omitted). Unjust enrichment is not an available remedy when there is an express contract

  between the parties covering the same subject matter.          Fortune Production Co. v.

  Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000). Here, there are actual and express

  contracts between R&W and the Chavez Family (the Engagement Contracts) governing

  R&W’s legal services and expenses for the Chavez Family in the wrongful death suit.



                                                                                          104
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 105
                                      of 106


  (Ex. CD-5). As a result, the Trustee is precluded from recovery under the theory of unjust

  enrichment.

         Third, unjust enrichment is an equitable remedy that may be used when the person

  sought to be charged has “wrongfully secured a benefit” or “passively received a benefit”

  that would be “unconscionable” for the person to retain. See, e.g., Villareal v. Grant

  Geophysical, Inc., 136 S.W.3d 265, 270 (Tex. App.—San Antonio 2004, pet. denied)

  (supporting citations omitted).   As the Court has already found, the Chavez Family

  received no real benefit from the legal services rendered by R&W, and limited benefit

  from the expenses incurred by R&W. And under the circumstances of this particular case,

  it would not be unconscionable for the Chavez Family to retain the benefit of the fees and

  expenses incurred by R&W which have been equitably forfeited by the Court.

         In conclusion, for these several reasons, the Court determines that all relief sought

  by the Trustee for unjust enrichment against the Chavez Family in the Trustee

  Counterclaims (dkt# 56) should be denied.

  (4) Conclusion: Trustee’s Other Counterclaims
     U




         For the reasons set forth above, the Court concludes that the relief sought by the

  Trustee for an attorney’s lien against the Chavez Family in the Trustee Counterclaims

  (dkt# 56) will be granted in part as follows. The Trustee, on behalf of the R&W estate,

  has a valid attorney’s lien in the amount of $208,811 for R&W’s expenses (herein “ Lien ”).
                                                                                       U    U




  The Lien is against all causes of action and claims of the Chavez Family against KCSR

  in the wrongful death suit (cause no. 2007-CVE-00347-D4), and any amounts that may

  be recovered or collected by the Chavez Family based on such causes of actions and

  claims against KCSR. Any other relief sought by the Trustee for an attorney’s lien against



                                                                                           105
18-01091-hcm Doc#140 Filed 01/31/20 Entered 01/31/20 12:48:25 Main Document Pg 106
                                      of 106


  the Chavez Family in the Trustee Counterclaims (dkt# 56) will be denied by the Court.

           Finally, all relief sought by the Trustee for quantum meruit and unjust enrichment

  against the Chavez Family in the Trustee Counterclaims (dkt# 56) will be denied by the

  Court.

                                              V.
                                      FINAL CONCLUSION

             Those who fail to learn from history are condemned to repeat it. 37     P




           If history repeats itself, this Opinion (effectively Chavez IV) will not be the last

  written chapter in this litigation odyssey. But after a full-blown trial in this Court followed

  by this full-length Opinion, perhaps the Chavez Family will agree to end their litigation

  marathon with KCSR now, without further expense and delay. Failing that, the Court is

  concerned that history may repeat itself during the next phase of the journey—a second

  jury trial of the wrongful death suit in state court.

           A separate Final Judgment will be signed by the Court and entered in this

  adversary proceeding under Rule 58 (which applies to adversary proceedings through

  Bankruptcy Rule 7058), consistent with this Opinion.




  37
       Winston Churchill, House of Commons (circa 1948).


                                                                                            106
